                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


AVERY MCKNIGHT, JR.,

                       Plaintiff,

v.                                         Case No. 3:15-cv-159-J-39JRK

JEREMY P. GARRIOTT,
etc.; et al.,

                       Defendants.


                                   ORDER

                              I.    Status

     Plaintiff Avery McKnight, Jr., proceeding on a Third Amended

Complaint (Complaint (Doc. 72),1 asserts a violation of his rights

under the Fourth, Eighth and Fourteenth Amendments.2       Complaint at

17-22. He claims Officers Jeremy P. Garriott and Stephen P. Votava

used excessive force against him on July 31, 2014, after Plaintiff

had been handcuffed and secured in the back seat of a police car.

Id. at 3.    He claims Sergeant James P. Morgan watched this assault

and beating and failed to intervene. Id. Plaintiff further claims

Officers Garriott and Votava were deliberately indifferent to his

serious medical needs in failing to provide or seek medical

assistance for Plaintiff's serious medical needs, instead leaving

him on the ground, handcuffed and hogtied, concussed and bleeding

     1
      With respect to the Complaint, the Court references the page
numbers assigned by the electronic filing system.
     2
         Plaintiff is represented by counsel.
from his face, for over an hour.   Id.   Plaintiff claims Defendants

Garriott, Votava, and Morgan were deliberately indifferent to his

serious mental health needs, as they recognized Plaintiff was

suffering from mental illness and exhibiting bizarre behavior, but

failed to seek mental health care or document the behavior for

reviewing jail staff. Id. at 10-11. In addition, Plaintiff claims

Defendants Chief Alvaro Diaz, Chief of the Division of Health

Services; Scholastica Okafor, licensed practical nurse; and Melissa

Peterson,   certified   medical    assistant,3   were   deliberately

indifferent to Plaintiff's serious medical needs once Plaintiff was

at the jail.   Id. at 12-17, 20-21.

     Plaintiff names all Defendants in their individual capacities.

Of note, he names Defendant Diaz in his official capacity as well.

Id. at 1, 4-5.      As relief, Plaintiff seeks compensatory and

punitive damages, costs, and attorneys' fees.    Id. at 21-22.

     In support of his claims, Plaintiff alleges the following

factual allegations.    Plaintiff, during the evening of July 31,

2014, went to the Federal Bureau of Investigation (FBI) Field

Office in Jacksonville, Florida, seeking protection because he

believed persons were following him and trying to kill him. Id. at

5. Upon approaching the gate of the facility, Plaintiff spoke with

the security officer, Frederick Henshaw.     Id. at 5-6.   Plaintiff



     3
       The record show Defendant Peterson is a Certified Nursing
Assistant (CNA).

                               - 2 -
had a pistol on his person, and he showed Mr. Henshaw the pistol in

a non-threatening manner. Id. at 6. Mr. Henshaw told Plaintiff to

leave.    Id.     Plaintiff climbed over the gate.        Id.   Mr. Henshaw

drew his pistol and told Plaintiff to drop his pistol.                   Id.

Plaintiff complied, dropping the pistol, and then finished climbing

over the fence. Id. Mr. Henshaw detained and handcuffed Plaintiff

in the front of his body, without a struggle or incident.            Id.

       Defendants Garriott, Votava, and Morgan, officers of the

Jacksonville Sheriff's Office (JSO), responded to the scene in

squad cars.      Id.    Mr. Henshaw turned Plaintiff over to the police

officers.       Id.    An officer re-cuffed Plaintiff behind his back.

Id. The officers escorted Plaintiff from the security building and

placed him into the rear driver's seat of Officer Garriott's squad

car.    Id. at 6-7.      Plaintiff had no injuries to his face.      Id.

       Plaintiff remained alone and handcuffed in the back seat of a

squad car for nearly an hour, without incident, while the officers

completed their investigation. Id. at 7. The officers returned to

the squad car containing Plaintiff.            Id.   Officer Votava pulled

Plaintiff out of the back seat of the squad car by the collar of

his    shirt,     without    reason,     justification,   provocation,     or

necessity.      Id.    Plaintiff remained handcuffed behind his back and

defenseless.      Id.    Officer Votava threw Plaintiff to the ground.

Id.    Plaintiff's head hit the ground, causing him severe pain,

dizziness, and loss of vision.          Id.


                                       - 3 -
      While Plaintiff was on the ground, Officers Garriott and

Votava beat, punched, kicked, kneed, and assaulted and battered

Plaintiff, causing severe physical injuries to his head and body,

including bleeding, bruising, and scarring. Id. Plaintiff pleaded

with the officers to stop, and then resorted to screaming "help

me." Id. Officer Votava positioned his knee on Plaintiff's temple

and banged Plaintiff's head on the concrete.        Id.     One of the

officers, either Votava or Garriott, took a flashlight or other

cylindrical item and tried to force it into Plaintiff's mouth. Id.

Officer Votava used his knee and body weight to rub and grind

Plaintiff's head against the concrete.   Id.   This caused the skin

to peel from Plaintiff's face.    Id.

      Defendant Sergeant Morgan stood nearby and watched as the

officers assaulted and battered Plaintiff. Id. at 8. He failed to

intervene or make any attempt to stop the beating.            Id.   The

officers placed Plaintiff in a Total Appendage Restraint (TAR) (a

hogtie or hobble, with Plaintiff's legs strained backwards and

connected to the handcuffs behind his back).       Id.    Approximately

five minutes elapsed from the time Plaintiff was ripped out of the

back seat until he was picked up and thrown back in the squad car.

Id.   He was not secured with a seat belt.   Id.   At this point, the

officers returned to their squad cars and left the FBI grounds.

Id.




                                 - 4 -
      During the approximately twelve-mile ride from the FBI office

to the JSO pre-trial detention facility (PTDF), Defendant Garriott

drove erratically, slamming Plaintiff's head into the door and the

back of the front seat.        Id. at 9.      Repeatedly, Plaintiff asked to

be taken to the hospital as he was in severe pain.                   Id.     At the

time Plaintiff arrived at the PTDF, he was battered, bleeding,

bruised, and swollen.         Id.

      Upon arrival at the PTDF, Defendants Votava and Garriott

removed Plaintiff from the police car and placed him on the ground,

on his stomach, still restrained in the TAR.              Id.   Plaintiff could

not move and had difficulty breathing.            Id.    Plaintiff remained in

the   TAR,   face-down    on    the   ground,    for     over   an   hour.      Id.

Defendants Votava and Garriott mocked, threatened, and intimidated

Plaintiff while he was on the ground.              Id.    They failed to seek

medical attention for Plaintiff.           Id.

      The    JSO   Response    to   Resistance    (RTR)    provision       provides

officers should handle as a medical emergency observed behaviors of

an individual who has lost touch with reality, exhibiting bizarre

behavior and mental confusion.          Id. at 9-10.        Defendants Votava,

Garriott, and Morgan observed Plaintiff's bizarre behavior and knew

he was suffering from mental illness and had lost touch with

reality.      Id. at 10.        Although the officers later described

Plaintiff as acting schizophrenic and suffering from a psychotic

break or mental illness, they did not include this information in


                                      - 5 -
the arrest report.         Id.     The officers did not report Plaintiff's

bizarre behavior to the medical staff at the PTDF. Id. Defendants

Votava and Garriott did not complete an RTR form noting Plaintiff

suffered injury after a use of force, including the use of a TAR.

Id. at 11.      Defendants Votava and Garriott failed to document that

a TAR had been used during the arrest.           Id.

        Upon being booked at the PTDF, Defendant Okafor performed a

medical screening.        Id. at 12.    Prior to the examination, she told

Plaintiff he was not going to be transported to the hospital.              Id.

Despite Plaintiff's visible injuries, Plaintiff's complaints of

pain, and provision of an explanation of what had occurred,

Defendant Okafor ignored Plaintiff's complaints and requests for

sutures for his wounds and x-rays for his torso, back, and head.

Id.     Plaintiff exhibited active bleeding from both sides of his

face, wrists, and shoulder, and complained of severe head, torso,

and back pain due to a beating.           Id.

        Defendant Okafor provided an ice pack for Plaintiff's swollen

face.     Id.        She did not provide any pain medication or other

treatment.       Id. at 12-13.        She failed to document Plaintiff's

injuries or the incident, and she failed to send Plaintiff to

Shands Hospital.         Id. at 13.

        Thereafter, Plaintiff met with Defendant Peterson during the

booking process.          Id.    She was to undertake a further medical

screening       of    Plaintiff,     including   a   visual   assessment   of


                                       - 6 -
Plaintiff's condition and a review of the arrest and booking

report.      Id.       Defendant Peterson noted a large abrasion that was

significant and documented Plaintiff was involved in a physical

altercation during his arrest.              Id.    Plaintiff's face was bloody

and swollen, and he asked for medical assistance due to severe

pain.       Id. at 14.           Defendant Peterson cleared Plaintiff for

admission to the PTDF, assigned Plaintiff to a top bunk, and told

him   he    did    not    need   any    assistance      for   daily    living.       Id.

Plaintiff        had    difficulty     climbing   to    the   top     bunk,     dressing

himself, and bathing due to his injuries.                 Id.

        Plaintiff completed a health services request form on Friday,

August 1, 2014.          Id.   He complained of pain in his face, hands, and

back.      Id.    He stated his pain was a 10 on a scale of 1 to 10, and

he described it as the worst pain of his life.                      Id.    He said the

pain occurred often, with thirty episodes in the last twenty-four

hours. Id. He suffered blurry vision, nausea, and swelling of the

left eye. Id. Plaintiff received no medical attention, treatment,

or medication over the weekend.             Id.    A staff member processed the

request on Monday, August 4, 2014.                Id.

        Thereafter, on August 5, 2014, Plaintiff met with nurses

Valerie Thompson and Brenda Davies.               Id.    Plaintiff described the

arrest incident and reported his level of pain.                           Id.   A nurse

provided him with a single dose of Tylenol and ointment for his

wounds.      Id. at 14-15.        On August 11, 2014, Plaintiff requested a


                                         - 7 -
grievance form.      Staff processed the request on August 13, 2014,

and Plaintiff received the form on August 14, 2014.                        Id.     He

completed the form on August 14, 2014.              Id.    Plaintiff explained

his injuries and complained of pain.          Id.    Staff received the form

on August 15, 2014, and denied relief on August 20, 2014.                         Id.

Plaintiff received the response on August 29, 2014, denying the

grievance without a medical examination.             Id.

     On that date, Plaintiff requested an appeal form.                            Id.

Instead of being provided with a grievance appeal form, Plaintiff

was provided with a second grievance form.                 Id.     Plaintiff re-

requested the appeal form on September 5, 2014. Plaintiff received

the appeal form and completed it on September 11, 2014.                  Id.   Staff

received the form on September 12, 2014, and denied the appeal on

September   22,   2014.       Id.     Plaintiff     received      the    denial    on

September 25, 2014, signed by Defendant Diaz.              Id.    Diaz concluded

Plaintiff's medical problems had been treated and any complaints

about officers' actions should be raised with the officers. Id. at

15-16.   Since the incident, Plaintiff had received one dose of

Tylenol and skin ointment.          Id. at 16.

     On September 26, 2014, Plaintiff requested a health care

grievance   appeal    form.     Id.      Staff    received       the    request    on

September 29, 2014, and staff provided Plaintiff with a form on

October 2, 2014. Id. Plaintiff wrote about the incident, detailed

his injuries, and said he was still in pain.                Id.        He described


                                      - 8 -
frequent headaches, lower back pain, and numbness and scarring of

his wrists.    Id.   He also said the blunt force used by the officers

could have given him a concussion and could be the source of his

headaches.    Id.    Staff received the form on October 6, 2014, and

Defendant Diaz signed the response stating an appointment with the

physician has been scheduled.       Id.

      An appointment with a physician did not occur in the following

weeks. Id. Plaintiff requested another grievance form on November

17, 2014.     Id.    He completed the grievance on November 21, 2014,

asking for the doctor's appointment.         Id. at 16-17.        Four months

after the incident, Plaintiff saw Dr. Dana Barnes.          Id. at 17.    Dr.

Barnes spoke with Plaintiff and reviewed the booking photographs.

Id. Dr. Barnes stated that Plaintiff should have been taken to the

hospital the night of the arrest to ensure there were no broken

bones in his face.        Id.    Dr. Barnes recorded Plaintiff's head

injuries    were    consistent   with   concussion   and   post    concussive

syndrome. Id. Plaintiff states he went through months of pain and

suffering before receiving a qualified evaluation of his injuries.

Id.

      Two motions are before the Court:              Defendants Garriott,

Votava, and Morgan's Dispositive Motion for Summary Judgment for

Count I-Excessive Force (Motion Count I) (Doc. 75) and Defendants'

[Garriott, Votava, Morgan, Diaz, Okafor, Peterson, and City of

Jacksonville (Alvaro Diaz, as Chief of the Division of Health


                                   - 9 -
Services)] Dispositive Motion for Summary Judgment (Motion) (Doc.

76).4       Plaintiff filed responses to these motions:             Plaintiff's

Response in Opposition to Defendants' Motion for Summary Judgment

as to Count I (Response Count I) (Doc. 80) and Plaintiff's Response

in   Opposition        to    Defendants'   Dispositive   Motion     for   Summary

Judgment (Response) (Doc. 81).             Defendants followed with replies:

Defendant's          Reply    to   Plaintiff's    Response   to     Defendants'

Dispositive Motion for Summary Judgment for Count I-Excessive Force

(Reply Count I) (Doc. 90) and Defendants' Reply to Plaintiff's

Response to Defendants' Dispositive Motion for Summary Judgment

(Reply) (Doc. 91).           Thereafter, Plaintiff filed his sur-replies:

Plaintiff's Sur-Reply to Defendants' Reply to Plaintiff's Response

in   Opposition        to    Defendants'   Dispositive   Motion     for   Summary

Judgment for Count I-Excessive Force (Sur-Reply Count I) (Doc. 95)

and Plaintiff's Sur-Reply to Defendants' Reply to Plaintiff's

Response        in   Opposition    to   Defendants'   Dispositive    Motion   for

Summary Judgment (Counts II-IV) (Sur-Reply) (Doc. 96).5


        4
       For ease of reference, the Court refers to the motions and
their exhibits (Docs. 75 & 76) and the response and exhibits (Doc.
81), although Defendants have provided redacted versions of some of
the exhibits: (Doc. 78 for some of the exhibits to Doc. 75), (Doc.
79 for some of the exhibits to Doc. 76), (Docs. 85 & 87 for all of
the exhibits to Doc. 81). To the extent any of the electronically
filed exhibits are locked and cannot be accessed, the reader may
refer to the redacted version of the particular exhibit as
referenced above.
            5
         Where possible, the Court references the page numbers
assigned by the electronic filing system throughout this opinion.
Otherwise, the Court will refer to the page number on the document.

                                        - 10 -
      The   Court    has    thoroughly     reviewed      all   of    the    submitted

exhibits and viewed the video footage provided to the Court. Based

on the record before the Court, the Court is not convinced that all

of the Defendants have met their burden under the summary judgment

standard on all of the claims raised in the Complaint, particularly

concerning the defense of qualified immunity.

      In this case, Plaintiff alleges that once he was handcuffed

behind his back and secured in the back of a police car, officers

assaulted him without provocation or just cause.                    He contends he

was pulled from the police car, beaten and hogtied, in violation of

the Fourth Amendment.        Plaintiff alleges Defendant Morgan stood by

and failed to intervene when the officers assaulted Plaintiff.                      As

a result of this alleged beating and hobbling, Plaintiff claims he

suffered bleeding from his face, wrists and shoulder, and he

complained of head, torso and back pain.             The left side of his face

was swollen and he had a large, significant abrasion to his head.

He   complained      of    severe    headaches     and    post-concussive          type

symptoms.

      Plaintiff      contends       Defendants    Garriott     and    Votava       were

deliberately       indifferent      to   his   medical   needs      and    Defendants

Garriott, Votava, and Morgan were deliberately indifferent to his

mental health needs.        Plaintiff claims Defendants Diaz, Okafor and

Peterson deprived him of medical treatment despite Plaintiff's

obvious     need   for    medical     care.      Plaintiff     asserts      that    the

Defendants' failures in this regard resulted in Plaintiff suffering
                               - 11 -
bodily injury and unnecessary and wanton infliction of pain and

suffering, disability, and loss of capacity for the enjoyment of

life.    He contends these losses are either permanent or continuing

and he may continue to suffer in the future.

                    II.    Summary Judgment Standard

        "Summary judgment is appropriate only if 'the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.'"             Moton v.

Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011) (quoting Fed. R. Civ.

P. 56(a)).     "If the moving party meets this burden, 'the nonmoving

party must present evidence beyond the pleadings showing that a

reasonable jury could find in its favor.'" Ekokotu v. Federal Exp.

Corp., 408 F. App'x 331, 333 (11th Cir.) (per curiam) (quoting

Fickling v. United States, 507 F.3d 1302, 1304 (11th Cir. 2007)),

cert. denied, 565 U.S. 944 (2011).

                           III.   Excessive Force

        "The Fourth Amendment, in relevant part, guarantees, 'the

right of the people to be secure in their persons . . . against

unreasonable . . . seizures.'"         Alcocer v. Mills, No. 17-14804,

2018 WL 4870716, at *6 (11th Cir. Oct. 9, 2018) (quoting U.S.

Const. amend. IV).        This provision encompasses the "right to be

free from the use of excessive force in the course of an arrest."

Lee v. Ferraro, 284 F.3d 1188, 1197 (11th Cir. 2002).           Plaintiff

alleges    a   Fourth   Amendment   violation   in   his   Complaint,   and

"[p]roperly analyzed, the basis for his § 1983 claim of excessive
                              - 12 -
force comes under the rubric of the Fourth Amendment . . . ."

Jones v. Marcum, 197 F.Supp.2d 991, 998 (S.D. Ohio 2002).           In this

regard, there is an "objective reasonableness" standard. Graham v.

Connor, 490 U.S. 386, 388 (1989).

     The   Eleventh     Circuit    has    "indirectly    countenanced    the

application of the Fourth Amendment to post-arrest, pre-detention

excessive force claims . . . ."          Calhoun v. Thomas, 360 F.Supp.2d

1264, 1272 (M.D. Ala. March 11, 2005).           This Court more directly

recognizes that the Fourth Amendment provides the appropriate

framework for analyzing post arrest, pre-detention claims finding:

"Fourteenth Amendment analysis does not begin until 'after the

incidents of arrest are completed, after the plaintiff has been

released from the arresting officer's custody, and after the

plaintiff has been in detention awaiting trial for a significant

period of time.'"     Sherman v. Blair, No. 5:15-cv-36-Oc-34PRL, 2015

WL 9685940, at *4 n.9 (M.D. Fla. Dec. 18, 2015) (quoting Polanco v.

City of Marco Island, No. 2:10-CV-605-FTM-29, 2011 WL 2911002, at

*3 (M.D. Fla. July 19, 2011)) (quoting Gutierrez v. City of San

Antonio,   139   F.3d    441,     452    (5th   Cir.   1998),   report   and

recommendation by 2016 WL 99570 (M.D. Fla. Jan. 8, 2016)).               See

Reese v. Herbert, 527 F.3d 1253, 1261 n.11 (11th Cir. 2008)

(finding Gutierrez provides the correct standard to make the proper

determination, and the excessive force claim should be analyzed in

the context of the Fourth Amendment only); Garrett v. Athens-Clarke

Cty., Ga., 378 F.3d 1274 n.11 (11th Cir. 2004) (per curiam) (same).
                               - 13 -
        Notably, Defendants do not contend Plaintiff's excessive use

of force claim should be analyzed under Fourteenth Amendment rubric

instead    of   the   Fourth   Amendment.      Indeed,   they    specifically

reference the Fourth Amendment and focus their inquiry on whether

the force used by the officers was reasonable, relying on Graham

and   Draper    v.    Reynolds,   369   F.3d   1270,   1277-78   (11th    Cir.)

(addressing a Fourth Amendment claim regarding the use of a taser

gun during an arrest), cert. denied, 543 U.S. 988 (2004).                Motion

Count 1 at 14-15.

        In this instance, the facts, as supported by the record before

the Court, fall closer to the arrest end, as Plaintiff had not been

released from the arresting officers' custody when the use of force

took place.      Garrett, 378 F.3d at 1279 n.11 (finding the Fourth

Amendment the more appropriate framework for post-arrest, pre-

detention cases). As such, the Court is required to look "with the

eye of the objectively reasonable officer on the scene."                 Id. at

1281.     This inquiry is fact intensive.         West v. Davis, 767 F.3d

1063, 1067 (11th Cir. 2014).

                  Whether the force used is reasonable
             turns on "the facts and circumstances of each
             particular case, including the severity of the
             crime at issue, whether the suspect poses an
             immediate threat to the safety of the officers
             or others, and whether he is actively
             resisting arrest or attempting to evade arrest
             by flight." Graham, 490 U.S. at 396, 109 S.Ct.
             at 1872. An officer will be entitled to
             qualified immunity if his actions were
             "objectively   reasonable"—that   is,   if   a
             reasonable officer in the same situation would
             have believed that the force used was not
                                 - 14 -
          excessive. See Anderson v. Creighton, 483 U.S.
          635, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987).

Thornton v. City of Macon, 132 F.3d 1395, 1400 (11th Cir. 1998)

(per curiam).

     Since the Court is asking whether the officer's actions are

objectively reasonable in light of the circumstances, the Court

does not question the officer's underlying intent or motivation.

Crosby v. Monroe Cty., 394 F.3d 1328, 1333 (11th Cir. 2004)

(citation omitted).   In Vinyard v. Wilson, 311 F.3d 1340, 1347

(11th Cir. 2002), the Eleventh Circuit provides the relevant

evaluation process:

                To balance the necessity of the use of
          force     used     against   the    arrestee's
          constitutional rights, a court must evaluate
          several factors, including "the severity of
          the crime at issue, whether the suspect poses
          an immediate threat to the safety of the
          officers or others, and whether he is actively
          resisting arrest or attempting to evade arrest
          by flight."     Graham, 490 U.S. at 396, 109
          S.Ct. 1865; see also Lee, 284 F.3d at 1197-98
          (citing Leslie v. Ingram, 786 F.2d 1533, 1536
          (11th Cir. 1986) and stating that "in
          determining if force was reasonable, courts
          must examine (1) the need for the application
          of force, (2) the relationship between the
          need and amount of force used, and (3) the
          extent of the injury inflicted") (footnote
          omitted).      As this Court also recently
          explained     in    Lee,   "Graham    dictates
          unambiguously that the force used by a police
          officer in carrying out an arrest must be
          reasonably proportionate to the need for that
          force, which is measured by the severity of
          the crime, the danger to the officer, and the
          risk of flight." 284 F.3d at 1198.

     More recently, the Eleventh Circuit opined:

                             - 15 -
            "At summary judgment, we cannot simply accept
            the officer's subjective version of events,
            but rather must reconstruct the event in the
            light most favorable to the non-moving party
            and determine whether the officer's use of
            force     was    excessive    under     those
            circumstances." Fils v. City of Aventura, 647
            F.3d 1272, 1288 (11th Cir. 2011). "[T]he
            question we ask is whether, under [the
            plaintiff's] version of the facts, [the
            officer] behaved reasonably in the light of
            the circumstances before him." Galvez v.
            Bruce, 552 F.3d 1238, 1243 (11th Cir. 2008)
            (citation   and   internal  quotation   marks
            omitted). The excessive-force "area is one in
            which the result depends very much on the
            facts of each case." Brosseau[v. Haugen], 543
            U.S. [194] at 201, 125 S.Ct. at 600 [2004].
            Excessive-force claims are fact-specific;
            whether the force an officer uses is
            reasonable "requires careful attention to the
            facts and circumstances of each particular
            case." Graham v. Connor, 490 U.S. 386, 396,
            109 S.Ct. 1865, 1872, 104 L.Ed.2d 443 (1989).

Stephens v. DeGiovanni, 852 F.3d 1298, 1315 (11th Cir. 2017).

     Thus, this Court's analysis requires a careful review of the

facts:    "[i]n analyzing whether excessive force was used, courts

must look at the totality of the circumstances: not just a small

slice of the acts that happened at the tail of the story."

Garrett, 378 F.3d at 1280.         It should be noted, "force is more

likely to be unlawful if it occurred after a suspect was already

secured, the arrest effected, and danger vitiated, as opposed to

force    that   occurred   while   the   officer   was   still   securing   a

suspect." Lloyd v. Tassell, 318 F. App'x 755, 758 (11th Cir. 2009)

(per curiam) (citing Lee v. Ferraro, 284 F.3d at 1199-1200).



                                   - 16 -
     Plaintiff also claims Defendant Morgan failed to intervene and

protect Plaintiff from the use of excessive force.         This Circuit

recognizes there is an enforceable claim for failure to intervene:

                We have previously said that an officer
           can be liable for failing to intervene when
           another officer uses excessive force.      See
           Ensley v. Soper, 142 F.3d 1402, 1407-08 (11th
           Cir. 1998) ("[I]f a police officer, whether
           supervisory or not, fails or refuses to
           intervene when a constitutional violation such
           as an unprovoked beating takes place in his
           presence, the officer is directly liable[.]");
           see also Riley v. Newton, 94 F.3d 632, 635
           (11th Cir. 1996); Byrd v. Clark, 783 F.2d
           1002, 1007 (11th Cir. 1986); Fundiller v. City
           of Cooper City, 777 F.2d 1436, 1441-42 (11th
           Cir. 1985).    This liability, however, only
           arises when the officer is in a position to
           intervene and fails to do so. See Ensley, 142
           F.3d at 1407 ("[F]or an officer to be liable
           for failing to stop police brutality, the
           officer   must    be   in   a    position   to
           intervene[.]").

Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 924-25 (11th

Cir. 2000).   See also Skrtich v. Thornton, 280 F.3d 1295, 1301

(11th Cir. 2002) (noting that an allegation that an officer was

present at the scene and failed to take reasonable steps to protect

a victim from another officer's use of excessive force states a

claim for relief) (citation and quotation omitted).

                         IV.    Medical Care

     Plaintiff alleges the officers failed to ensure he received

medical   attention.   The     Eighth   Amendment   is   interpreted   as

prohibiting deliberate indifference to serious medical needs of

prisoners. Estelle v. Gamble, 429 U.S. 97, 102 (1976). Plaintiff,

                                 - 17 -
at the time of the incident, was not a convicted prisoner.                     Thus,

his rights did not arise under the Eighth Amendment.                      However, in

practical   effect,       Plaintiff's      claims   regarding       the    denial   of

medical care are subjected to the same minimum standard of care as

that allowed by the Eighth Amendment.                Cook ex rel. Tessier v.

Sheriff of Monroe County, Fla., 402 F.3d 1092, 1115 (11th Cir.

2005).    Therefore, this Court must give these Fourteenth Amendment

claims    the    same    scrutiny    as    if   Plaintiff    had    brought    these

Fourteenth Amendment claims under the Eighth Amendment.                     Melton v.

Abston,    841    F.3d    1207,     1220   (11th    Cir.    2016)    (per    curiam)

(addressing allegations of deliberate indifference to the serious

medical needs of a pretrial detainee).

     In order to prevail on his claim of deliberate indifference to

a serious medical need,5 Plaintiff must demonstrate "(1) a serious



    5
      Against the officers, Plaintiff raises a claim of deliberate
indifference to his serious mental health needs.       Importantly,
"[p]sychiatric needs can constitute serious medical needs, and
severe inattention to these needs can constitute deliberate
indifference." Bozeman v. Orum, 199 F.Supp.2d 1216, 1231 (M.D.
Ala. 2002) (citing Greason v. Kemp, 891 F.2d 829, 834 n. 10 (11th
Cir.1990)), on reconsideration in part sub nom. Bozeman ex rel.
Est. of Haggard v. Orum, 302 F.Supp.2d 1310 (M.D. Ala. 2004), aff'd
by 422 F.3d 1265 (11th Cir. 2005). Indeed, it has been recognized
that, under the Eighth Amendment, prisoners have the right to
receive medical treatment for illness and injuries, which
encompasses the right to psychiatric and mental health care;
therefore, an arrestee would have comparable rights under the
Fourteenth Amendment. See Belcher v. City of Foley, Ala., 30 F.3d
1390, 1396 (11th Cir. 1994); Estelle v. Gamble, 429 U.S. at 103-
105; Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986).



                                      - 18 -
medical need; (2) a defendant's deliberate indifference to that

need;       and   (3)   causation    between   that   indifference   and   the

plaintiff's       injury."     Id.    (citation   omitted).    To    establish

deliberate indifference to a serious medical need, Plaintiff must

shoulder three burdens; he must satisfy the objective component

(showing he had a serious medical need), the subjective component

(showing the official acted with deliberate indifference to his

serious medical need), and causation (showing the injury was caused

by the Defendant's wrongful conduct).             Goebert v. Lee County, 510

F.3d 1312, 1326 (11th Cir. 2007).

        Recently, the Eleventh Circuit explained, in order to prove

deliberate indifference to a serious medical need, a plaintiff must

demonstrate (1) the official's subjective knowledge of a risk of

serious harm; (2) the official's disregard of that risk; (3) by

conduct that is more than mere negligence.6           Daniels v. Jacobs, No.

17-14429, 2018 WL 4998130, at *8 (11th Cir. Oct. 16, 2018) (per

        6
        The Court emphasizes this standard of proof because both
Plaintiff and Defendants refer to the third burden as a requirement
that a plaintiff show conduct that is more than gross negligence,
not mere negligence. Motion at 12; Response at 5. The Eleventh
Circuit has opined that the standard in McElligott v. Foley, 182
F.3d 1248, 1255-59 (11th Cir. 1999) (employing the "more than mere
negligence" standard) is the appropriate one, as it is more
consistent with Farmer v. Brennan, 511 U.S. 825, 847 (1994), and
McElligott is the first Eleventh Circuit case, following Farmer, to
address the question of degree of culpability pursuant to Farmer.
Melton, 841 F.3d at 1223 n.2 (11th Cir. 2016).        As such, the
Eleventh Circuit directed that this standard of degree of
culpability be followed.     Relying on the guidance provided in
McElligott and Melton and the more recent cases addressing this
matter, this Court will heed the Eleventh Circuit's directive and
employ the "more than mere negligence" standard.
                               - 19 -
curiam) (emphasis added).        See Nam Dang, by and through Vina Dang

v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1280 (11th Cir.

2017) (finding in order to establish deliberate indifference, the

pretrial detainee must prove these three factors); McLeod v. Sec'y,

Fla. Dep't of Corr., 679 F. App'x 840, 843 (11th Cir. 2017) (per

curiam) (same, relying on Melton, 841 F.3d 1223 and disagreeing

with   an   Eleventh   Circuit    panel   decision    stating    a   claim   of

deliberate     indifference   requires      proof    of   more   than   gross

negligence).

       In employing this standard, the Eleventh Circuit opined:

                  An official disregards a serious risk by
             more than mere negligence "when he [or she]
             knows that an inmate is in serious need of
             medical care, but he [or she] fails or refuses
             to obtain medical treatment for the inmate."
             Lancaster v. Monroe Cty., Ala., 116 F.3d 1419,
             1425 (11th Cir. 1997), overruled on other
             grounds by LeFrere v. Quezada, 588 F.3d 1317,
             1318 (11th Cir. 2009). Even when medical care
             is ultimately provided, a prison official may
             nonetheless act with deliberate indifference
             by delaying the treatment of serious medical
             needs. See Harris v. Coweta Cty., 21 F.3d 388,
             393–94 (11th Cir. 1994) (citing Brown v.
             Hughes, 894 F.2d 1533, 1537–39 (11th Cir.
             1990)). Further, "medical care which is so
             cursory as to amount to no treatment at all
             may amount to deliberate indifference." Mandel
             v. Doe, 888 F.2d 783, 789 (11th Cir. 1989)
             (citations    omitted).    However,    medical
             treatment violates the Constitution only when
             it is "so grossly incompetent, inadequate, or
             excessive as to shock the conscience or to be
             intolerable to fundamental fairness." Rogers
             v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986)
             (citation omitted).

Nam Dang by and through Vina Dang, 871 F.3d at 1280.

                                   - 20 -
        Plaintiff    claims   Defendants   Diaz,    Okafor,     and    Peterson,

medical professionals, were deliberately indifferent to his serious

medical needs.      Deliberate indifference may result from failure to

provide medical care and/or excessive delay in providing medical

care. Lelieve v. Chief of Police Manuel Oroso, 846 F.Supp.2d 1294,

1304 (S.D. Fla. Feb. 14, 2012).        It is important to remember that

"[m]ere incidents of negligence or malpractice do not rise to the

level of constitutional violations."         Daniels, 2018 WL 4998130, at

* 9 (quoting Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir.

1991)).

        Finally, with respect to the claim of deprivation of medical

care,    Plaintiff    names   Defendant    Alvaro   Diaz   in    his    official

capacity as Chief of the Division of Health Services.                  "Congress

did not intend to create liability under § 1983 unless action

pursuant to an official policy or custom caused a constitutional

tort."     Monell v. Dep't of Soc. Serv., 436 U.S. 658, 691 (1978).

Apparently, Plaintiff contends Defendant Diaz, at the time of the

incident, exercised control over and had supervisory authority over

the provision of medical care for pretrial detainees, including the

coordination of additional medical care outside of the pretrial

detention facility.

        Plaintiff names Defendant Diaz, the former Chief of the

Division of Health Services, in his official capacity as a policy

maker.    In this regard,


                                   - 21 -
          "[a] policy is a decision that is officially
          adopted by the municipality, or created by an
          official of such rank that he or she could be
          said   to  be   acting   on   behalf  of   the
          municipality."   Sewell   v.   Town  of   Lake
          Hamilton, 117 F.3d 488, 489 (11th Cir. 1997).
          A custom is an unwritten practice that is
          applied consistently enough to have the same
          effect as a policy with the force of law. City
          of St. Louis v. Praprotnik, 485 U.S. 112, 127,
          108 S.Ct. 915, 926, 99 L.Ed.2d 107 (1988).
          Demonstrating a policy or custom requires
          "show[ing] a persistent and wide-spread
          practice." Depew v. City of St. Mary's, Ga.,
          787 F.2d 1496, 1499 (11th Cir. 1986).

Goebert, 510 F.3d at 1332.   Also with respect to causation, if a

defendant is the final authority on policy, "then a causal link

would exist sufficient for potential liability under section 1983."

Howell v. Evans, 922 F.2d 712, 724 (11th Cir. 1991), opinion

reinstated by Howell v. Burden, 12 F.3d   190 (11th Cir. 1994).

                      V.   Qualified Immunity

     Defendants raise the defense of qualified immunity.       The

Eleventh Circuit recently explained:

               The qualified-immunity defense reflects
          an effort to balance "the need to hold public
          officials accountable when they exercise power
          irresponsibly and the need to shield officials
          from harassment, distraction, and liability
          when they perform their duties reasonably."
          Pearson v. Callahan, 555 U.S. 223, 231, 129
          S.Ct. 808, 172 L.Ed.2d 565 (2009). The
          doctrine resolves this balance by protecting
          government officials engaged in discretionary
          functions and sued in their individual
          capacities unless they violate "clearly
          established      federal     statutory      or
          constitutional rights of which a reasonable
          person would have known." Keating v. City of
          Miami, 598 F.3d 753, 762 (11th Cir. 2010)
          (quotation marks and brackets omitted).
                               - 22 -
     As a result, qualified immunity shields
from   liability   "all    but   the   plainly
incompetent or one who is knowingly violating
the federal law." Lee v. Ferraro, 284 F.3d
1188, 1194 (11th Cir. 2002). But the
doctrine's protections do not extend to one
who "knew or reasonably should have known that
the action he took within his sphere of
official responsibility would violate the
constitutional rights of the [plaintiff]."
Harlow v. Fitzgerald, 457 U.S. 800, 815, 102
S.Ct. 2727, 73 L.Ed.2d 396 (1982) (internal
quotation marks and alteration omitted).

     To invoke qualified immunity, a public
official must first demonstrate that he was
acting within the scope of his or her
discretionary authority. Maddox v. Stephens,
727 F.3d 1109, 1120 (11th Cir. 2013). As we
have   explained   the   term   "discretionary
authority," it "include[s] all actions of a
governmental official that (1) were undertaken
pursuant to the performance of his duties, and
(2) were within the scope of his authority."
Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir.
1994) (internal quotation marks omitted).
Here, it is clear that Defendant Officers
satisfied this requirement, as they engaged in
all of the challenged actions while on duty as
police officers conducting investigative and
seizure functions.

     Because    Defendant      Officers    have
established that they were acting within the
scope of their discretionary authority, the
burden   shifts    to    [the   plaintiff]   to
demonstrate   that    qualified   immunity   is
inappropriate. See id. To do that, [the
plaintiff] must show that, when viewed in the
light most favorable to him, the facts
demonstrate that Defendant Officers violated
[Plaintiff's] constitutional right and that
that right was "clearly established ... in
light of the specific context of the case, not
as a broad general proposition[,]" at the time
of Defendant officers' actions. Saucier v.
Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150
L.Ed.2d 272 (2001), overruled in part on other
grounds by Pearson, 555 U.S. 223, 129 S.Ct.
                    - 23 -
               808. We may decide these        issues in either
               order, but, to survive a       qualified-immunity
               defense, [the plaintiff]       must satisfy both
               showings.   Maddox, 727        F.3d   at  1120–21
               (citation omitted).

Jones v. Fransen, 857 F.3d 843, 850–51 (11th Cir. 2017).

      The Court will first address the assertion of the defense of

qualified immunity with respect to the claims of excessive force

and   failure     to    intervene   raised   against    Defendants     Garriott,

Votava, and Morgan.         Second, the Court will address the asserted

defense      of   qualified   immunity    with   regard    to    the   claims   of

deliberate indifference to serious medical or mental health needs

raised against Defendants Garriott, Votava, Morgan, Diaz, Okafor,

and Peterson.

      Defendants Garriott, Votava, and Morgan state, for purposes of

the Motion Count I, they accept Plaintiff's version of the events

as true.7      Motion Count I at 2 n.1.      Defendants note, however, that

they dispute many of Plaintiff's factual allegations and his

version      of   the   events,   and   Defendants     reserve   the   right    to

challenge Plaintiff's version of events in other contexts.                Id. at

5 n.2.       In the Motion, Defendants Garriott, Votava, Morgan, Diaz,

Okafor, Peterson, and the City of Jacksonville (Alvaro Diaz, as

Chief of the Division of Health Services), also state they accept

as true Plaintiff's allegations, but they submit that they dispute


         7
         Under the Undisputed Statement of Facts section of the
Motion Count I, Defendants refer to their own sworn statements and
other documents, the content of which differs substantially from
Plaintiff's version of the events. Motion Count I at 2-11.
                              - 24 -
many of the allegations and reserve the right to contest the facts

in other contexts.8        Motion at 2 n.1.

        Of importance for this Court's review, Defendants raise the

affirmative defense of qualified immunity.                Consequently, this

Court    must    resolve   all   issues   of   material   fact   in   favor   of

Plaintiff.         Stephens, 852 F.3d at 1313.       Employing Plaintiff's

version of the facts, the Court then makes the determination as to

whether a particular defendant is entitled to qualified immunity.

Id. (citing Durruthy v. Pastor, 351 F.3d 1080, 1084 (11th Cir.

2003)).      Therefore, the Court looks to the evidence of Plaintiff

and gives it all favorable, justifiable inferences.              Id. (citation

omitted).       In making this analysis, "material issues of disputed

fact are not a factor in the court's analysis[.]"                 Id. at 1314

(citation omitted).

              A.    Excessive Force and Failure to Intervene

        In undertaking a qualified immunity analysis, since qualified

immunity is a defense not only from liability, but from suit, the

Court must ask whether the officer's or individual's conduct

violated a federal right, again with the facts taken in the light

most favorable to Plaintiff, and then inquire as to whether the

right in question was clearly established; however, it is entirely




         8
        Under the Undisputed Statement of Facts section of the
Motion, Defendants refer to their own sworn statements and other
documents,   which  contradict   many  of   Plaintiff's  factual
allegations. Motion at 2-11.
                             - 25 -
in   the   Court's   discretion   as   to   the   order   of   review.   Id.

(citations omitted).

      It is important to recognize:

                  "Qualified immunity shields government
            officials from liability for civil damages for
            torts committed while performing discretionary
            duties unless their conduct violates a clearly
            established    statutory    or   constitutional
            right." Hadley v. Gutierrez, 526 F.3d 1324,
            1329 (11th Cir. 2008). "A successful section
            1983 action requires that the plaintiff show
            [he] was deprived of a federal right by a
            person acting under color of state law."
            Almand v. DeKalb Cty., 103 F.3d 1510, 1513
            (11th Cir. 1997). "A person acts under color
            of state law when he acts with authority
            possessed by virtue of his employment with the
            state." Griffin v. City of Opa-Locka, 261 F.3d
            1295, 1303 (11th Cir. 2001). From the outset
            of its qualified-immunity jurisprudence, the
            Supreme Court has instructed "government
            officials performing discretionary functions"
            must    "not   violate   clearly    established
            statutory or constitutional rights of which a
            reasonable person would have known," Harlow v.
            Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727,
            2738, 73 L.Ed.2d 396 (1982), meaning, on the
            facts alleged, "whether it would be clear to a
            reasonable officer that his conduct was
            unlawful in the situation he confronted,"
            Saucier v. Katz, 533 U.S. 194, 202, 121 S.Ct.
            2151, 2156, 150 L.Ed.2d 272 (2001). Since
            there    is   no    dispute    the   government
            official . . . . was "acting within the scope
            of his discretionary authority" in his road
            patrol . . . . when he encountered and
            arrested [the plaintiff], the burden shifts to
            [the plaintiff] "to show that qualified
            immunity is not appropriate." Lee v. Ferraro,
            284 F.3d 1188, 1194 (11th Cir. 2002) (citation
            and internal quotation marks omitted).

Stephens, 852 F.3d at 1314.




                                  - 26 -
     In Stephens, the Eleventh Circuit addressed qualified immunity

in the Fourth Amendment context,

               "In an excessive force case arising out
          of an arrest, whether a constitutional
          violation occurred is governed by the Fourth
          Amendment's     'objective    reasonableness'
          standard." Hadley, 526 F.3d at 1329 (quoting
          Brosseau v. Haugen, 543 U.S. 194, 197, 125
          S.Ct. 596, 598, 160 L.Ed.2d 583 (2004)).
          Because the objective-reasonableness test
          applies       to     Fourth      Amendment,
          qualified-immunity analysis, courts do not
          speculate as to what government officials
          subjectively thought but assess their actions
          for objective reasonableness under established
          constitutional law. See Harlow, 457 U.S. at
          818, 102 S.Ct. at 2738. "At summary judgment,
          we   cannot   simply  accept   the   officer's
          subjective version of events, but rather must
          reconstruct the event in the light most
          favorable   to   the  non-moving   party   and
          determine whether the officer's use of force
          was excessive under those circumstances." Fils
          v. City of Aventura, 647 F.3d 1272, 1288 (11th
          Cir. 2011). "[T]he question we ask is whether,
          under [the plaintiff's] version of the facts,
          [the officer] behaved reasonably in the light
          of the circumstances before him." Galvez v.
          Bruce, 552 F.3d 1238, 1243 (11th Cir. 2008)
          (citation   and   internal   quotation   marks
          omitted). The excessive-force "area is one in
          which the result depends very much on the
          facts of each case." Brosseau, 543 U.S. at
          201, 125 S.Ct. at 600. Excessive-force claims
          are fact-specific; whether the force an
          officer uses is reasonable "requires careful
          attention to the facts and circumstances of
          each particular case." Graham v. Connor, 490
          U.S. 386, 396, 109 S.Ct. 1865, 1872, 104
          L.Ed.2d 443 (1989).

               In   an   excessive-force  case,   where
          qualified immunity has been pled, "[o]ur
          circuit uses two methods to determine whether
          a reasonable officer would know that his
          conduct is unconstitutional" under the Fourth
          Amendment. Fils, 647 F.3d at 1291. The first
                              - 27 -
          considers "the relevant case law at the time
          of the violation; the right is clearly
          established if a concrete factual context
          exists so as to make it obvious to a
          reasonable government actor that his actions
          violate federal law." Id. (citation, internal
          quotation marks, and alteration omitted).
          "This method does not require that the case
          law be 'materially similar' to the officer's
          conduct;" "[b]ut, where the law is stated in
          broad propositions, 'a very high degree of
          prior    factual    particularity   may    be
          necessary.'" Id. (quoting Hope v. Pelzer, 536
          U.S. 730, 740-41, 122 S.Ct. 2508, 2516, 153
          L.Ed.2d 666 (2002)).

               The second method looks "not at case law,
          but at the officer's conduct, and inquires
          whether that conduct 'lies so obviously at the
          very core of what the Fourth Amendment
          prohibits that the unlawfulness of the conduct
          was   readily   apparent   to   the   officer,
          notwithstanding the lack of fact-specific case
          law.'" Id. (quoting Vinyard v. Wilson, 311
          F.3d 1340, 1355 (11th Cir. 2002)) (alteration
          omitted) (emphasis added). The cases fitting
          this method are known as "obvious clarity,"
          id. (quoting Vinyard, 311 F.3d at 1355), "a
          'narrow exception' to the normal rule that
          only case law and specific factual scenarios
          can clearly establish a violation," id.
          (quoting Lee, 284 F.3d at 1198-99).

Stephens, 852 F.3d at 1314–16.

     This Court has undertaken a thorough review of the record

before the Court, including the video evidence,9 and acknowledges


     9
       The video shows a good portion of the events leading up to
the use of force; however, it is very difficult to see the actual
use of force due to the distance, flashing activated police car
lights, and the location of the use of force, down by the road,
away from the well-lit guard gate. At most, the Court is able to
see a flurry of movement of individuals, but is unable to determine
the number of individuals involved in the incident, the identity of
the individuals involved, or exactly what the individuals are doing
during the incident.
                               - 28 -
that the facts must be taken in the light most favorable to

Plaintiff when addressing the affirmative defense of qualified

immunity. The Court will not reiterate all of the record citations

as they are provided in the motions, responses, replies, sur-

replies, documents, and video evidence previously submitted by the

parties and do not bear repeating here.

     Taking the facts in the light most favorable to Plaintiff, the

Court highlights facts related to the excessive use of force not

previously mentioned.        Officer Shaw,10 an officer at the scene,

recognized Plaintiff from another incident at the Embassy Suites in

Jacksonville Florida, where Officer Shaw observed Plaintiff's

extremely paranoid behavior, exhibited by his expressing fear that

someone was following him and trying to kill him.         Shaw described

Plaintiff as not thinking clearly at either incident.11

     At the time of his arrest, Plaintiff was suffering from mental

illness, including auditory and visual delusions, was paranoid and

schizophrenic,   and   was    apparently   suffering   from   a   psychotic




      10
        Officer Shaw states he was one of the officers that went
into the security building and he actually told Plaintiff he was
one of the officers from the Embassy Suites incident, an incident
where Plaintiff previously interacted with JSO police officers.
     11
       On July 9, 2014, in another incident involving the police,
the police arrested Plaintiff at Baptist Hospital and put him in
mental health lockdown. At the time of his arrest, Plaintiff was
wearing a bullet-proof vest and falsely believed someone was in the
trunk of his car.
                              - 29 -
break.12      Officer Garriott played on Plaintiff's delusions by

telling Plaintiff the officers knew why someone was following him

and Garriott was going to drop Plaintiff off with his buddies up

the road.     Plaintiff became fearful of the police officers after

this taunting from Officer Garriott.            Plaintiff yelled "hey" to an

individual     that     exited   the    FBI    building,   hoping   for   some

assistance.13     Sometime well-after Plaintiff yelled hey to the

passing FBI employee, the use of force took place.

     Officer Garriott came to the rear, passenger-side door of the

patrol car, opened the door, and directed Plaintiff to put his feet

up on the seat.       Plaintiff started to comply and put one foot up on

the seat and started to put his second foot on the seat when he

observed Garriott holding a hobble.              Believing Officer Garriott

intended to tie Plaintiff's legs together, Plaintiff put his feet

back on the floor of the car.          Garriott told Plaintiff to listen or

else Garriott would come snatch Plaintiff out of the car. Garriott

shut the passenger-side rear door.            At that point, Officer Votava,

used force to remove Plaintiff from the vehicle as described

previously.14


         12
        Eventually, Plaintiff was found not guilty by reason of
insanity as to the charges of armed trespass and possession of a
firearm by a convicted felon.
     13
        Approximately thirty minutes elapsed between the time the
FBI employee exited the building and when Plaintiff was pulled out
of the police car.
    14
      Officer Votava is six feet tall and weighs approximately 280
pounds; Plaintiff is five foot seven inches tall and weighed
                              - 30 -
     Officer Shaw was tasked with the van forfeiture paperwork at

the scene.   Of note, the notice of seizure form and the forfeiture

form are names interchangeably used for the same form.15     Officer

Shaw said the forfeiture paperwork he was preparing was not

completed until the next day, when he came back on duty.          He

submitted the form on August 1, 2014, at 8:46 p.m.   He explained he

filled out an outdated Form 1714 at the scene, retrieved from a bin

in his car, and then the next night filled out the updated form and

submitted it.   He is not sure if he had completed a form when he

got out of his car.   After getting out of his car, he saw Officers

Votava and Garriott either putting Plaintiff in the back seat of

the police car or they were in the process of putting him in the

back seat.   The officers were kneeling in the lower door frame.

Sergeant Morgan was standing a couple of feet away from the

officers.

     As to the location of Sergeant Morgan during this incident,

Morgan was in his car, in close enough proximity to see a lot of

movement and Officer Votava and Plaintiff go to the ground.

Plaintiff fell next to Sergeant Morgan's car.        Sergeant Morgan


approximately 185 pounds at the time of the incident.
     15
        Officers Garriott and Votava apparently dispute this fact
in part, claiming they were working on the forfeiture paperwork,
and they needed to open the car door to speak with Plaintiff and to
prepare him to sign the paperwork. They claim that when the car
door was opened, Plaintiff came out of the car and tried to head-
butt Votava or run away. Officer Garriott said he was at the trunk
of his car retrieving the notice of seizure form when he saw
Plaintiff try to lunge past Officer Votava.
                              - 31 -
stepped out of his car and watched the rest of the incident.

Garriott used Sergeant Morgan's hobble as Morgan was standing a

couple of feet away.

     Initially, the Court finds the officers were acting within

their discretionary powers when they arrested Plaintiff. Next, the

Court asks whether, under Plaintiff's version of the facts, a

constitutional violation occurred.      In this instance, the Court

asks whether Defendants Garriott and Votava violated Plaintiff's

right to be free from excessive force and whether Sergeant Morgan

failed to intervene.

     Under the Fourth Amendment, officers are       prohibited from

beating or assaulting restrained, non-resisting suspects. Reese v.

Herbert, 527 F.3d at 1274.    Plaintiff claims that after he was

handcuffed behind his back and sitting in the backseat of a police

car, compliant and not struggling, acting out, or kicking the seat,

Officer Garriott came to hogtie him. Plaintiff refused to submit to

being hogtied and returned his feet to the floor of the car.

Officer Garriott closed the car door.     Officer Votava opened the

driver's side backseat door and forcibly removed Plaintiff from the

backseat of the police car by snatching him out of the car, where

he hit his head on the concrete.       Officer Votava got on top of

Plaintiff and banged Plaintiff's head onto the concrete and used

his knee to grind Plaintiff's face on the concrete.      An officer

attempted to put a cylinder or flashlight into Plaintiff's mouth.

Finally, Officer Garriott hogtied Plaintiff in a TAR.     Plaintiff
                              - 32 -
remained hogtied, with his legs bent behind him and hinged to the

handcuffs behind his back, for over an hour.

        The   booking   photographs     taken    at    the     PTDF   show   visible

injuries to Plaintiff's face, including significant swelling and

abrasions.       The video shows much of what happens prior to the use

of force, but it does not clearly show the events at the time of

the alleged use of excessive force. In ruling on summary judgment,

the Court views the facts and all reasonable inferences in the

light     most    favorable     to   Plaintiff        except    "to    the    extent

[Plaintiff's] version of the facts is clearly contradicted by the

[video], such that no reasonable jury could believe it."                     Beshers

v. Harrison, 495 F.3d 1260, 1262 n.1 (11th Cir. 2007) (alterations

added); see Mathis v. Adams, 577 F. App'x 966, 968 (11th Cir. 2014)

(stating      "the   district   court    could    not    credit       [plaintiff's]

allegation that the defendants beat him for thirty minutes, as that

allegation was 'blatantly contradicted by the [video] record, so

that no reasonabl[e] jury could believe it[]'").

        The Court relies on the video evidence, such that it is.                 See

Bodden v. Bodden, 510 F. App'x 850, 852 n.2 (11th Cir. 2013) (per

curiam) ("We need not adopt the non-moving party's version of the

facts to the extent it is clearly contradicted by a videotape such

that no reasonable jury could believe it."); Sims v. Quilliams, 378

F. App'x 945, 946 (11th Cir. 2010) (per curiam) ("Because the

district court relied on the facts as it observed them in the

tapes, it did not err by relying on these facts rather than on [the
                                      - 33 -
plaintiff's] contradictory assertions."); White v. Georgia, 380 F.

App'x 796, 797 (11th Cir. 2010) (per curiam) ("It is settled law

that where the record tells two different stories, one blatantly

contradicted by the evidence, the court is not required to adopt

that version of the facts when ruling on summary judgment.").           In

this instance, Plaintiff's description of the use of force is not

blatantly contradicted by the video evidence.

     The Court looks to the severity of the crime, the danger to

the officers, and the risk of flight.           Although the crimes were

felonies    and   were   serious,   Plaintiff   was   already   restrained,

handcuffed behind his back, and secured in the back seat of a

police car.       At this point, there was no real danger to the

officers.     Under Plaintiff's version of the facts, he was not

presenting a danger to himself or the officers while seated in the

back of the police car.       Also, under Plaintiff's version of the

facts, he was not a risk of flight, as he was safely secured, hands

handcuffed behind his back, and waiting for the officers to

complete their investigation while restrained in the back seat of

the police car.

     Based on Plaintiff's version of the facts, there was no

justification or provocation for the officers to decide to hogtie

Plaintiff.    Although Plaintiff admits that, while confined in the

back seat of the police car, he yelled "hey" to the person who

exited the FBI building, he was cooperative with the officers and

was securely restrained in the back seat of the police car for an
                                    - 34 -
extensive period of time after he yelled and before the officers

opened the car doors to hogtie him.

     Crediting Plaintiff's story, there was no need for Officer

Votava to forcefully remove Plaintiff from the car, pinning him to

the ground, grinding his face in the ground and using other force,

for Officer Garriott to hogtie Plaintiff, or for either officer to

try to force something into Plaintiff's mouth.      See Galvez v.

Bruce, 552 F.3d 1238, 1243-44 (11th Cir. 2008) (finding deputy not

entitled to qualified immunity with regard to his use of force when

the plaintiff offered no physical resistance, was handcuffed, and

posed no danger to the officer and no risk of flight).

     Again, the question is whether the officers' conduct was

objectively reasonable under the facts taken in the light most

favorable to Plaintiff.   Of course, the officers had the right to

use some degree of physical coercion to effect the arrest, but in

this case, Plaintiff was already handcuffed behind his back and

secured in a police car.       Here, there was no need for the

application of force, the amount of force was greater than any

need, and the injury significant.16   Therefore, the force used by

the officers was not reasonably proportionate to the need for the

use of force, unlike the situation presented in Lewis v. City West



    16
      In the Fourth Amendment excessive-force context, "[a]lthough
the extent of any injury may be relevant, the core judicial
inquiry" is "the nature of the force." Williams v. Deal, 659 F.
App'x 580, 596 (11th Cir. 2016) (per curiam), cert. denied, 137
S.Ct. 1346 (2017).
                              - 35 -
Palm Beach, Fla., 561 F.3d 1288, 1292 (11th Cir. 2009) (finding

qualified immunity insulated the officer because "Lewis did not

remain compliantly restrained" and continued to struggle with the

officers), cert. denied, 559 U.S. 936 (2010).

      In Vinyard, 311 F.3d at 1347-48, the arrestee was screaming

and using foul language in the patrol car.            Admittedly, her crimes

were considered minor offenses.           Id. at 1347.    She posed no threat

to the safety of the officers or others.            Id.   She did not actively

resist the initial arrest or attempt to flee.                   Id. at 1348.

Importantly, at the time of the use of force, she was "under arrest

and secured with handcuffs and in the back seat of the patrol car."

Id.        After   undertaking   its    qualified   immunity   analysis,   the

Eleventh Circuit concluded the officer's action of stopping the

patrol car, grabbing the arrestee and bruising her and spraying her

with pepper spray constituted unreasonable and excessive force.

Id. at 1349.

      Comparably, although Plaintiff had been arrested for more

serious offenses, he did not actively resist initial arrest or

attempt to flee.17        As it must, this Court "must look at the



      17
        Generally, a Fourth Amendment violation is found for non-
violent suspects, accused of minor crimes, who have not resisted
arrest. In this case, it is a closer call, because the offenses
cannot be deemed minor and Plaintiff displayed a weapon when he
approached the FBI grounds.    But, Plaintiff did not resist the
initial arrest. He was in custody and restrained when the police
officers arrived.    The officers placed Plaintiff in handcuffs
behind his back and put him in a police car, without incident.

                                       - 36 -
totality of the circumstances[.]" Garrett, 378 F.3d at 1280. This

Court recognizes that the officers' actions should not be judged

"with the 20/20 vision of hindsight[,]" and the Court must make an

allowance for the fact that police officers are often called to

make split-second decisions in highly volatile situations, Calhoun

v. Thomas, 360 F.Supp.2d at 1275 (quoting Graham, 490 U.S. at 396),

but pursuant to Plaintiff's rendition of the facts, he actually

desired to be taken into some sort of custody for protection due to

his belief, although based upon delusional thought, that he was

being followed and someone was trying to kill him.             He climbed the

gate of the FBI grounds in order to place himself in a protected

environment.       At the time of the police officers' use of force,

Plaintiff had surrendered to the security guard, was under arrest

and restrained, with his hands cuffed behind his back and secured

in the back seat of a patrol car.           Although Plaintiff yelled once

to   a    passer   by,   he   did   not   threaten   the   officers   or   cause

disruption in the police car by kicking the seat or making other

violent or threatening movements.

         Of some concern, Plaintiff states he did disobey the officer's

order to present himself to be hogtied in the back seat of the car,

admittedly a failure to obey an instruction of an officer.                   See

Williams v. Deal, 659 F. App'x at 599 (finding a violation of

Fourth Amendment rights due to an officer's unprovoked use of force

against a non-hostile, non-violent suspect who has not disobeyed

instructions) (citing Fils v. City of Aventura, 647 F.3d 1272,
                                      - 37 -
1289-90 (11th Cir. 2011)).   However, according to Plaintiff, this

directive was a precursor to the actual use of force, and was part

and parcel of the uncalled for or unjustified use of force as he

was compliant and already secured in the back seat of the police

car.     Indeed, qualified immunity is not available to police

officers who subject an arrestee to significant force when the

arrestee "would be considered by any reasonable police officer to

be fully secured" and the force used is "wholly unnecessary to any

legitimate law enforcement purpose[.]"     Galvez, 552 F.3d at 1245

(citing and quoting Lee v. Ferraro, 284 F.3d at 1199 (relying on

Lee and Slicker v. Jackson, 215 F.3d 1225, 1233 (11th Cir. 2000)).

       Also of note, Plaintiff states that after he was assaulted,

hogtied and placed in the back seat of the police car, Defendant

Garriott proceeded to give him a rough ride to the PTDF, without

securing Plaintiff in the back seat with a seat belt, a ride so

rough he was thrown around the back of the car in a hogtied

position, without the ability to brace himself.    He states he bled

all over the back of the police car.    When Plaintiff asked Officer

Garriott if he was being taken to the hospital, he responded in the

negative.

       The Court concludes the conduct of Officers Garriott and

Votava rises to the level of a Fourth Amendment violation.    At the

time of the use of force, Plaintiff was already securely handcuffed

behind his back and seated in the back seat of the police car.   He

was no threat to the officers, to himself, or to the safety of
                               - 38 -
others.   Accepting the facts in the light most favorable to

Plaintiff, at the time of the use of force, he was not resisting

arrest or attempting to escape.    He sat passively in the police

car, and the use of force was unprovoked.   If the events in fact

occurred, the use of force was unjustified and "[t]here is nothing

even perceptibly reasonable about such behavior[.]"   Calhoun, 360

F.Supp.2d at 1276.

     Plaintiff claims the Sergeant at the scene, Defendant Morgan,

failed to intervene.   As this Court previously explained:

          An officer has a duty to intervene to stop the
          use of excessive force if: (1) he is in a
          position to do so and (2) refuses to do so.
          Priester v. City of Riviera Beach, Fla., 208
          F.3d 919, 924–25 (11th Cir. 2000). The
          Eleventh Circuit does not recognize a duty to
          intervene in constitutional violations which
          occur outside of the excessive force context.
          Jones v. Cannon, 174 F.3d 1271, 1286 (11th
          Cir.1999). However, "if a police officer,
          whether supervisory or not, fails or refuses
          to intervene when a constitutional violation
          such as an unprovoked beating takes place in
          his presence, the officer is directly liable."
          Ensley v. Soper, 142 F.3d 1402, 1407–08 (11th
          Cir.1998).

Montanez v. Celaya, 49 F.Supp.3d 1010, 1019–20 (M.D. Fla. 2014).

     If the evidence of Plaintiff is to be believed, Morgan was

present and in a position to intervene as he was able to observe

his fellow officers use force. Cf. Militello v. Sheriff of Broward

Sheriff's Office, 684 F. App'x 809, 815 (11th Cir. 2017) (finding

deputies were not physically present where the alleged excessive

force took place); Riley v. Newton, 94 F.3d 632, 635 (11th Cir.

                              - 39 -
1996) (finding the officer did not fail to intervene because he was

engaged in other duties on the other side of the vehicle, he did

not observe the use-of-force, and he had no reason to expect the

use-of-force), cert. denied, 519 U.S. 1114 (1997).

     Reviewing the facts in the best light for Plaintiff, Defendant

Morgan provided the hobble to Officer Garriott. At the time of the

use of force, Defendant Morgan was in his car, in close enough

proximity to see Officer Votava and Plaintiff go to ground as

Plaintiff hit the concrete next to Sergeant Morgan's car. Sergeant

Morgan stepped out of his car and was a couple of feet away from

the struggle.   He stood by and watched the incident, including the

hobbling of Plaintiff.   There is nothing in the record suggesting

Sergeant Morgan had an inability to intervene. See Grimes v. Yoos,

298 F. App'x 916, 921 (11th Cir. 2008) (per curiam) (a police

officer with the ability to intervene must protect the arrestee and

stop another police officer from using excessive force) (citing

Priester, 208 F.3d at 924-25).   Taking the facts in the best light

for the Plaintiff, Defendant Morgan had a "real opportunity" to

intervene in the alleged unlawful conduct.   See Keating v. City of

Miami, 598 F.3d 753, 764 (11th Cir. 2010) (citation omitted).

     The Court finds the conduct of Sergeant Morgan rises to the

level of a Fourth Amendment violation.   He had a real opportunity

to intervene, the ability to intervene, and was in a position to

actually intervene, but failed to do so. Under Plaintiff's version

of the facts, a jury could find that Defendant Morgan violated
                              - 40 -
Plaintiff's constitutional rights to be protected from excessive

force through intervention.

       Where qualified immunity has been pled, a district court must

inquire as to whether a reasonable officer would have known that

his conduct is unconstitutional under the Fourth Amendment at the

time of the incident.           Stephens, 852 F.3d at 1315.       The first

method of inquiry requires the district court to consider "the

relevant case law at the time of the violation; the right is

clearly established if a concrete factual context exists so as to

make it obvious to a reasonable government actor that his actions

violate federal law."      Id. (citation omitted).      The second method

of inquiry does not look at the case law, but instead looks at the

officer's conduct, and asks whether it "lies so obviously at the

very   core   of   what   the    Fourth   Amendment   prohibits   that   the

unlawfulness of the conduct was readily apparent to the officer[.]"

Id. (citation omitted).

       Therefore, with regard to Defendants Garriott, Votava, and

Morgan, this Court asks, whether, at the time of the events in the

case, the state of the law was such that it would have been clear

to the officers that their actions violated Plaintiff's rights.

Notably, "[t]here is substantial case authority in the Supreme

Court and this Circuit clearly establishing that harming a suspect

after that suspect is compliant, cooperative, under control, or

otherwise subdued is gratuitous and, therefore, constitutionally

excessive."    Merricks v. Adkisson, 785 F.3d 553, 563 (11th Cir.
                                    - 41 -
2015) (looking to what force was applied and when it was applied,

and recognizing that qualified immunity will likely not apply if

"gratuitous force was applied after the suspect was subdued or

otherwise cooperating").

     The answer in this case is yes, the state of the law was such

on the date of the excessive conduct to give the officers fair

warning that their actions were unconstitutional because the arrest

had been fully effected, Plaintiff was completely secured in the

back seat of the police car, and any danger he presented on the

grounds of the FBI facility vitiated at the time of the use of

force.   As such, case law put the Defendants on notice that their

actions were unlawful.     Galvez; Lee; Slicker; Preister; Keating.

Therefore, qualified immunity is unavailable to these Defendants as

the clearly established law placed the Defendants on notice that

their actions were unlawful.        Under the first method of inquiry,

Defendants Garriott and Votava, as a matter of law, violated

Plaintiff's right to be free from excessive force, and Defendant

Morgan, as a matter of law, violated Plaintiff's right to be

protected from the excessive force.

     Out of an abundance of caution, the Court will employ the

second   inquiry,   in   the    alternative,      and    finds,   given   the

circumstances   presented,     in   the   light   most   favorable   to   the

Plaintiff, Defendants actions were so far beyond the hazy border

between excessive and acceptable force that every objectively

reasonable officer, in these circumstances, would have known he was
                                    - 42 -
violating the Constitution, even without any particularized case

law on point.      In this regard, no objectively reasonable police

officer could believe that after Plaintiff was placed under arrest,

handcuffed behind his back, placed in the back seat of a patrol

car, the officer(s) could yank the arrestee out of the patrol car,

causing the arrestee to hit his head on the concrete and suffer a

concussion, apply such force as to cause abrasions and significant

swelling to the arrestee's face, and then hogtie the arrestee,

injuring his back and shoulder and cause bleeding and scarring to

the arrestee's wrists, and then put the arrestee back into the back

seat of the police car, hogtied, without a seat belt or other

restraints, to be thrown around the back of the police car as it

proceeded to the PTDF, where Plaintiff was left on the sidewalk for

over an hour, hogtied, and without being provided any medical

attention.    See Vinyard, 311 F.3d at 1355.          "[N]o particularized

preexisting case law" is necessary under these circumstances to

overcome the defense of qualified immunity.           Priester, 208 F.3d at

927.   The same is true regarding the claim of failure to intervene

raised against Defendant Morgan.             This case is one of obvious

clarity,    and   Defendant    Morgan   is    not   entitled   to   qualified

immunity.

                              B.   Medical Care

       Defendants raise the affirmative defense of qualified immunity

with respect to Plaintiff's claims of deliberate indifference to

his serious medical and mental health needs.               Defendants, for
                                    - 43 -
purposes of the Motion, accept Plaintiff's version of the events as

true.    Motion at 2 n.1.    With regard to the issue of deprivation of

medical care, "delay in medical treatment must be interpreted in

the context of the seriousness of the medical need, deciding

whether the delay worsened the medical condition, and considering

the reason for delay."       Hill v. Dekalb Reg'l Youth Det. Ctr., 40

F.3d 1176, 1189 (11th Cir. 1994), abrogated on other grounds by

Hope v. Pelzer, 536 U.S. 730 (2002).            "Delayed treatment for

injuries that are of a lesser degree of immediacy than broken bones

and bleeding cuts, but that are obvious serious medical needs, may

also give rise to constitutional claims." Harris v. Coweta County,

21 F.3d 388, 394 (11th Cir. 1994).

        Initially, the Court finds Defendants Garriott and Votava were

acting    within   their    discretionary   powers   when   they   arrested

Plaintiff and transported him to the PTDF. The Court asks whether,

under Plaintiff's version of the facts, a constitutional violation

occurred with respect to Plaintiff's claim that Defendants Garriott

and Votava were deliberately indifferent to Plaintiff's serious

medical needs.

        Taking Plaintiff's version of the events as true, after he

struck his head on the concrete and after Officer Votava climbed on

top of him and Officer Garriott hogtied him, Plaintiff had visible

injuries to his face.       During transport, Plaintiff asked Defendant

Garriott if he was being taken to the hospital.             Plaintiff bled

from his face all over the back seat of the police car.            Once he
                                   - 44 -
arrived at the PTDF, Plaintiff remained hogtied, lying on the

sidewalk, without medical attention, for over an hour.             Defendants

Garriott and Votava were advised that the PTDF would not admit

Plaintiff until reports were completed.            Once the handcuffs were

removed,    there   was   active   bleeding      from   Plaintiff's   wrists.

Plaintiff's booking photo showed significant swelling to the left

side of his face and an abrasion to the right side of his face.           He

also had an abrasion to his shoulder, discovered afterwards.

Defendant Okafor cleaned the blood off of his face and wrists when

she saw him in the PTDF.

     To summarize, Plaintiff had visible injuries after force was

used during the arrest.18       Defendants Garriott and Votava did not

opt to take Plaintiff to the hospital.           Upon arrival at the PTDF,

Defendants Garriott and Votava were told Plaintiff would not be

allowed    to   enter   the   facility   until    reports   were   completed.

Defendant Garriott worked on the report, and Defendant Votava

watched Plaintiff.        Plaintiff did not see a licensed practical

nurse until after he had lain on the sidewalk of the PTDF, hogtied,


    18
      Defendants Garriott and Votava were admonished for violating
the General Order concerning Response to Resistance, requiring a
RTR Report and/or an RTR Witness Report "[u]pon observation of an
injury pursuant to a Response to Resistance incident." (Doc. 75-7
at pp. 181-82).     The Internal Affairs investigation related:
"Garriott and Votava had no reasonable explanation as to why they
did not see the injury which was clearly visible to the medical
staff and documented thirty-eight (38) minutes after McKnight was
accepted into the PDF.    Additionally, those same injuries were
further documented in photographs taken eight (8) to fifteen (15)
minutes after the encounter written by LPN Okafor." Id. at 181.

                                   - 45 -
for over an hour.         Both Defendants were aware of this delay to

admission to the PTDF.

        To    defeat   qualified    immunity    with   respect   to   Defendants

Garriott and Votava, Plaintiff must show both that a constitutional

violation occurred and that the constitutional right violated was

clearly established. Fennell v. Gilstrap, 559 F.3d at 1216. Since

these        Defendants   were     acting   within     the   scope     of   their

discretionary authority when the alleged failure to seek or provide

medical attention occurred, the burden is on Plaintiff to show the

Defendants are not entitled to qualified immunity. Skop v. City of

Atlanta, 485 F.3d 1130, 1136-37 (11th Cir. 2007).

        "A serious medical need is 'one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a

doctor's attention.' In the alternative, a serious medical need is

determined by whether a delay in treating the need worsens the

condition."       Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1307 (11th

Cir. 2009) (quoting Hill, 40 F.3d at 1187).

        To demonstrate deliberate indifference to serious medical

needs, a plaintiff must satisfy both an objective and a subjective

inquiry.        See Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir.

2004) (citation omitted).           First, he must satisfy the objective

component by showing that he had a serious medical need, Goebert,

510 F.3d at 1326, thereafter, he must satisfy the subjective

component,       requiring   the    plaintiff    to    adequately     present   an
                                      - 46 -
allegation "that the prison official, at a minimum, acted with a

state of mind that constituted deliberate indifference." Richardson

v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per curiam).

        Defendants Garriott and Votava are not medical professionals.

Therefore, this Court must ask whether Plaintiff's injuries were

objectively obvious to a layperson.          Lelieve, 846 F.Supp.2d at

1303.     Taking the facts in the light most favorable to Plaintiff,

this Court asks whether Plaintiff's injuries would have been

obvious to another officer in the Defendants' shoes.           Id.

        The evidence submitted, taken in the light most favorable to

Plaintiff, demonstrates he was actively bleeding from his face and

wrists,     his   face   was   visibly   swollen,   and   he   exhibited   a

significant abrasion to his face.          The medical personnel at the

PTDF examined Plaintiff and admitted him to the facility, without

sending him to the hospital.

        Looking through the prism of qualified immunity, as this Court

must, any injuries to Plaintiff's back, shoulders, and possible

brain injury (concussion) would not have been readily observable by

the officers.19     When Plaintiff was seen by Nurse Okafor at the

PTDF, she wiped away blood and dirt, cleaned wounds and applied

Neosporin, placed a bandage on his finger, and gave him an ice

pack.    Defendant Peterson saw Plaintiff that same day and referred


    19
       Perhaps Plaintiff had a mild concussion, see Declaration of
Dr. Bruce A. Hartwig, M.D. (Doc. 87-1 at 1-2), opining that
Plaintiff may have sustained a mild concussion during his arrest,
with some mild, post-concussion symptoms.
                              - 47 -
Plaintiff to wound care. Plaintiff's wounds healed without sutures

or surgical intervention.

     The Court concludes Plaintiff has failed to demonstrate an

objectively serious medical need either at the time of the arrest

or by virtue of the delay between arrest and receiving medical

attention at the PTDF.      The medical staff of the PTDF did not send

Plaintiff    to   the   hospital.     Thus,    Plaintiff's   injuries   were

considered minor enough, by medical staff, to release him directly

to the institution for confinement.           Consequently, an officer, in

Garriott's and Votava's shoes, would not have recognized a serious

medical need, requiring immediate medical attention and a trip to

the hospital or the calling of emergency medical professionals to

the scene.

     The Eleventh Circuit explained that in either situation,

whether looking at a serious medical need being one so obvious that

a lay person would recognize the need for medical treatment, or a

serious medical need being determined by whether a delay in

treating the need worsens the condition,

             "the medical need must be 'one that, if left
             unattended, pos[es] a substantial risk of
             serious harm.'" Farrow v. West, 320 F.3d 1235,
             1243 (11th Cir. 2003) (quoting Taylor v.
             Adams, 221 F.3d 1254, 1258 (11th Cir. 2000)).
             We   have   explained    that   a   successful
             constitutional   claim   for   "immediate   or
             emergency medical attention" requires "medical
             needs that are obvious even to a layperson
             because    they    involve    life-threatening
             conditions or situations where it is apparent
             that delay would detrimentally exacerbate the
             medical problem. In contrast, delay or even
                                    - 48 -
             denial of medical treatment for superficial,
             nonserious physical conditions does not
             constitute" a constitutional violation. Hill
             v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d 1176,
             1187–88 (11th Cir. 1994), abrogated on other
             grounds by Hope v. Pelzer, 536 U.S. 730, 122
             S.Ct. 2508, 153 L.Ed.2d 666 (2002). An
             arrestee "who complains that delay in medical
             treatment rose to a constitutional violation
             must place verifying medical evidence in the
             record to establish the detrimental effect of
             delay in medical treatment to succeed." Id. at
             1188; see also Surber v. Dixie County Jail,
             206   Fed.   Appx.  931   (11th   Cir.   2006)
             (unpublished opinion).

Fernandez v. Metro Dade Police Dept., 397 F. App'x 507, 511–12

(11th Cir. 2010).

     Even construing the facts in the light most favorable to

Plaintiff, Plaintiff's injuries did not involve life-threatening

conditions or a situation where the delay in seeing medical staff

at   the   PTDF    detrimentally    exacerbated   Plaintiff's   medical

condition.      The booking photographs confirm Plaintiff did not

receive stitches to his face or appear to need stitches. Defendant

Okafor provided Plaintiff with an ice pack.          The CNA referred

Plaintiff to wound care, but did not refer him to the hospital or

elsewhere for sutures or x-rays.            After professional medical

assessment of Plaintiff's condition, the medical staff determined

Plaintiff needed no other medical procedures at the time of

admission to the PTDF.

     Likewise, the evidence does not establish that Defendants

Garriott and Votava had subjective knowledge of a risk of serious

harm if Plaintiff was not immediately transported to a hospital or
                                   - 49 -
provided with other emergency medical care, either at the scene or

upon arrival at the PTDF. Although Plaintiff states his face bled,

and it also bled in the patrol car, he has not demonstrated that

Defendants Garriott and Votava were aware of facts from which the

inference could be drawn that a substantial risk of serious harm

existed and actually drew that inference by conduct that is more

than mere negligence.

     Moreover, to the extent Plaintiff is claiming Defendants

Garriott and Votava's delay in seeking treatment for Plaintiff

constituted deliberate indifference, Plaintiff has not provided

"verifying medical evidence" to establish the detrimental effect of

the delay in medical treatment.   Flanning v. Fla. Dep't of Corr.,

No. 5:12cv337-MW/CJK, 2014 WL 4438610, at *6 (N.D. Fla. Sept. 5,

2014) (quoting Hill, 40 F.3d at 1188).   Although "it is 'clearly

established that an official acts with deliberate indifference when

he intentionally delays providing access to medical treatment,

knowing that the [detainee] has a life-threatening condition or an

urgent medical condition that would be exacerbated by delay[,]'"

this record does not reveal that Plaintiff was suffering from a

life-threatening condition or had any urgent medical condition

which was unduly exacerbated by the delay in obtaining medical

attention.   Johnson v. Bessemer, Ala. City of, No. 17-13122, 2018

WL 3359672, at *6 (11th Cir. July 10, 2018) (per curiam) (quoting

Valderrama v. Rousseau, 780 F.3d 1108, 1121 (11th Cir. 2015)).


                              - 50 -
        In this case, the evidence taken in the light most favorable

to Plaintiff shows he did not have a serious medical need at the

time of his arrest and Defendants Garriott and Votava were not

deliberately indifferent to any such need.               The Court concludes

Defendants Garriott and Votava did not commit a constitutional

violation of deliberate indifference to serious medical needs.

Therefore, Defendants Garriott and Votava are entitled to qualified

immunity      with    respect   to   this   claim   of     a   constitutional

deprivation.20

        The question remains whether Defendants Garriott, Votava, and

Morgan were deliberately indifferent to Plaintiff's serious mental

health needs.        The right to receive medical treatment for illness

and injuries includes the right to psychiatric and mental health

care.    Belcher, 30 F.3d at 1396.      Defendants Garriott, Votava, and

Morgan assert a claim of qualified immunity.

        The record shows Defendants Garriott, Votava, and Morgan all

observed Plaintiff's bizarre behavior and believed him to be

suffering from some type of mental illness.               "The Officers have

never disputed that Plaintiff was suffering from a mental health

condition the night of his arrest."             Reply at 4.        Plaintiff



         20
         The Court need not address whether the law was clearly
established at the time of the incident. "The qualified immunity
inquiry can begin with either step, neither is antecedent to the
other." Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1048 (11th Cir.
2014) (citation omitted). Once one prong is found unsatisfied, the
Court need not address the remaining prong because a plaintiff must
satisfy both showings to survive a qualified immunity defense.
                               - 51 -
appeared      to   be   paranoid    and     schizophrenic,     going   through    a

psychotic break or mental crisis.               He did not, however, express

suicidal ideation or homicidal thoughts.                 Instead, he expressed

fear that someone was trying to kill him.

       Plaintiff, in his Complaint, alleges that these Defendants

knew Plaintiff was suffering from a mental illness, and they knew

they   were    required    to     provide    medical    care   or   seek    medical

assistance for Plaintiff.          Complaint at 20.        Plaintiff avers that

Defendants     Garriott,    Votava,       and   Morgan's   failure     to   address

Plaintiff's obvious mental health episode, presented a substantial

risk of serious harm to Plaintiff.              Id.   Finally, Plaintiff claims

he suffered unnecessary and wanton infliction of pain and suffering

due to the Defendants' failure to address Plaintiff's serious

mental health needs.        Id.

       In undertaking its review, the Court recognizes that these

Defendants "are police officers whose primary responsibility is to

enforce laws and to arrest persons suspected of violating laws in

their community."        Belcher, 30 F.3d at 1400.          They are not health

care providers, but they are required to see that a detainee

receives medical attention if the detainee exhibits serous medical

needs.

       It is quite apparent that:

              "[f]ailure to provide basic psychiatric and
              mental health care states a claim of
              deliberate indifference to the serious medical
              needs of prisoners." Rogers v. Evans, 792 F.2d
              1052, 1058 (11th Cir. 1986). "The case law
                                      - 52 -
             establishes that 'mental health needs are no
             less serious than physical needs' for purposes
             of the Eighth Amendment." Thomas v. Bryant,
             614 F.3d 1288, 1312 (11th Cir. 2010) (quoting
             Gates v. Cook, 376 F.3d 323, 332 (5th Cir.
             2004)). This is because the denial of adequate
             mental-health care can be just as painful as
             the denial of adequate physical health care.
             See Ind. Prot. & Advocacy Servs. Comm'n v.
             Comm'r, Ind. Dep't of Corr., 2012 WL 6738517,
             at *21 (S.D. Ind. Dec. 31, 2012) (Pratt, J.)
             ("Psychological pain exists. It is real and it
             results from many of the symptoms which are
             associated with the mentally ill.").

Dunn v. Dunn, 219 F.Supp.3d 1100, 1121–22 (M.D. Ala. 2016).

     Deliberate indifference claims have both an objective and a

subjective component.      Initially, the Court focuses its inquiry on

whether Plaintiff had a serious mental-health care need.                Here,

Plaintiff's need was "so obvious that even a lay person would

easily recognize the necessity for doctor's attention."               Id. at

1130 (quoting Jacoby v. Baldwin Cty., 596 F. App'x 757, 763 (11th

Cir. 2014) (per curiam)).         The officers at the scene recognized

Plaintiff was having a psychotic episode or mental break down of

some type.     As Officer Garriott described it: "I would believe he

probably is schizophrenic because he was very very paranoid and

believed    without   a   doubt   people    were   following   him,   putting

transmitters in his brain; people are trying to take him out, but

never explained what, who, or why."          (Doc. 75-3 at 23).

     At the scene, Plaintiff expressed delusions and paranoid

ideation.     He undertook extreme measures to seek protection from

unidentified persons he thought were trying to kill him, by jumping

                                   - 53 -
over the fence of the FBI grounds with a gun in his hand.21   Taking

the facts in the light most favorable to Plaintiff, Plaintiff's

psychiatric condition constituted a serious medical need.     Harris

v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) (acknowledging the

deliberate indifference standard extends to psychiatric and mental

health needs).   Plaintiff has satisfied the objective component of

the test.

     In the mental health context, addressing a claim of deliberate

indifference to the taking of one's own life, the Eleventh Circuit

opined:

                 To establish a defendant's deliberate
            indifference, a plaintiff must show "(1)
            subjective knowledge of a risk of serious
            harm; (2) disregard of that risk; (3) by
            conduct that is more than mere negligence."
            Jackson, 787 F.3d at 1353 (quoting McElligott
            v. Foley, 182 F.3d 1248, 1255 (11th Cir.
            1999)). "[D]eliberate indifference requires
            that the defendant deliberately disregard 'a
            strong   likelihood   rather   than   a   mere
            possibility that the self-infliction of harm
            will occur. The mere opportunity for suicide,
            without more, is clearly insufficient to
            impose liability on those charged with the
            care of prisoners.'" Snow v. City of
            Citronelle, Ala., 420 F.3d 1262, 1268-69 (11th
            Cir. 2005) (quoting Cook ex rel. Estate of
            Tessier v. Sheriff of Monroe County, Fla., 402
            F.3d 1092, 1115 (11th Cir. 2005)). "A prison
            custodian is not the guarantor of a prisoner’s
            safety." Cagle v. Sutherland, 334 F.3d 980,
            989 (11th Cir. 2003) (quoting Popham, 908 F.2d
            at 1564).


     21
        Ultimately, Plaintiff was found not guilty of the charged
felony offenses by reason of insanity. He has been diagnosed with
schizophrenia and depression and has experienced auditory and
visual delusions.
                              - 54 -
                 "[A]n official's failure to alleviate a
            significant risk that he should have perceived
            but did not, while no cause for commendation,
            cannot under our cases be condemned as the
            infliction of punishment." Farmer v. Brennan,
            511 U.S. 825, 838, 114 S.Ct. 1970, 128 L.Ed.2d
            811 (1994) (rejecting assertion that "a prison
            official who was unaware of a substantial risk
            of harm to an inmate may nevertheless be held
            liable under the Eighth Amendment if the risk
            was obvious and a reasonable prison official
            would have noticed it."); Snow, 420 F.3d at
            1270 (denying qualified immunity to jail
            officer, who was subjectively aware of the
            substantial risk of harm, and deliberately
            chose not to communicate that risk to others
            after his shift concluded or attempt to remedy
            the risk in any way).

Salter for Est. of Salter v. Mitchell, 711 F. App'x 530, 537 (11th

Cir. 2017).

     Under the subjective component, Plaintiff is obliged to show

subjective knowledge of a risk of serious harm, disregard of that

risk, by conduct that is more than mere negligence.            The Court is

not convinced that Plaintiff has succeeded in showing Defendants

Garriott, Votava, and Morgan had subjective knowledge of a risk of

serious harm, nor has Plaintiff shown the officers disregarded that

risk through conduct that is more than mere negligence.              Again,

Plaintiff did not threaten to commit suicide and he did not express

homicidal thoughts.    Instead, he sought protection, leaping over

the guard gate at the FBI facility.       Thereafter, the officers took

him into their custody and placed him in a police car.

     Upon review, the Arrest and Booking Report, written by Officer

Garriott,   states   that   Plaintiff   said   "an   unknown    person   was

                                 - 55 -
following him and trying to kill him so he wanted the FBI to help

him."     Complaint, Exhibit B (Doc. 72-2 at 4).                  The report also

mentions the officers applied a TAR to Plaintiff's feet as he was

kicking    the     officers.       Id.    at     5.   Curiously,        under    "Jail

Information", "Date and Time Admitted: 7/31/2014 23:41", "Triage

Questions", the following questions were answered in the negative:

"Was a hobble restraint used on the arrestee?"; "Does the arrestee

have any observable medical/mental health problems?" and "Has the

arrestee     shown    any    escape      potential    or     violence     propensity

behaviors?"      Id. at 6.        Although Defendant Garriott, or another

officer,    failed    to    respond      affirmatively      to   these    questions,

Garriott included relevant information in his report that a TAR had

been applied to Plaintiff and Plaintiff thought an unknown person

was trying to kill him so he went to the FBI office seeking help.

        The Court is mindful that mere incidents of negligence do not

rise to the level of a constitutional violation.                   These officers

primary responsibility was to enforce the law and to arrest

Plaintiff.       The officers could reasonably have assumed that the

medical    staff     at   the    PTDF    would    provide    Plaintiff     with   any

necessary treatment, and the medical staff would undertake the

appropriate      review     of   both     Plaintiff's       physical     and    mental




                                        - 56 -
condition.22      Any   failure    by    Garriott   to     include    additional

information in the report amounts to mere negligence.

     The officers had probable cause to arrest Plaintiff.                 At the

scene of the arrest, Plaintiff was not expressing suicidal or

homicidal ideation.     He exhibited paranoid behavior, and expressed

fear of others.     Under these circumstances, the decision to arrest

Plaintiff and take him to jail, rather than taking him to the

hospital for treatment or calling medical professionals for a

mental health assessment at the scene, did not violate Plaintiff's

clearly established rights.             See Vila v. Miami-Dade Cty., 65

F.Supp.3d   1371,   1381   (S.D.    Fla.    Nov.    25,    2014)     (finding   no

violation of an established constitutional right for failure to

take an arrestee to jail rather than to a hospital for mental

health treatment).       Plaintiff has not demonstrated that "every

reasonable government official in a similar position would have

known that defendants' acts were unlawful."               Id. (quoting Rodgers




       22
          The record reflects that this was not the first time
Plaintiff had been confined at the PTDF. Dr. Hall noted that the
medical records from the PTDF, dated July 9, 2014, recorded shortly
before the incident at bar, stated Plaintiff was in Mental Health
Lock Down for reportedly hallucinating, responding to voices, and
talking to himself.    (Doc. 75-7 at 68).    Plaintiff reported he
thought he was in the hospital and he did not know the date.
Medical staff noted current suicidal ideation. Id. An additional
notation referenced Plaintiff going in and out of a delusional
state on July 10, 2014. Id. at 38. Presumably, these medical
records, kept by the PTDF, were readily available for review by the
medical staff, just as they were readily obtainable for Dr. Hall's
review.
                              - 57 -
v. Horsley, 39 F.3d 308, 310 (11th Cir. 1994) (per curiam)).

Moreover,

             Plaintiff has not cited, and the Court cannot
             find,   any    precedent   holding   that   the
             Constitution requires an arresting officer to
             determine whether a mentally ill arrestee's
             psychiatric condition is so severe as to
             require immediate medical attention, and that
             the    officer    violates    the    arrestee's
             constitutional     rights    by    subsequently
             transporting the arrestee to jail, rather than
             a psychiatric facility.

Id. at 1383.

      As such, Defendants Garriott, Votava, and Morgan are entitled

to qualified immunity with respect to the claim of deliberate

indifference to serious mental health needs.            These were arresting

officers,    carrying    out   their    duties   to   arrest    and   transport

Plaintiff to the PTDF, where he would be seen by medical staff and

either admitted to the jail or sent to the hospital.                    In this

instance, the medical staff admitted Plaintiff to the jail after

medical screening.       Since the law was not clearly established at

the   time    of   the   arrest,       Plaintiff's    claim    of     deliberate

indifference against these officers does not survive the qualified

immunity defense.

      Plaintiff's final claim, the claim that Defendant Diaz,23

Defendant     Okafor,    and   Defendant     Peterson    were       deliberately

indifferent to Plaintiff's serious medical needs once Plaintiff was



      23
        Of note, Plaintiff names Defendant Diaz in his individual
and official capacities.
                              - 58 -
confined at the PTDF, remains to be addressed. The Court concludes

Defendants Diaz, Okafor, and Peterson were acting within their

discretionary powers when they treated or reviewed the treatment of

Plaintiff at the PTDF.     A qualified immunity defense inquiry

requires this Court to ask whether, under the best version of the

Plaintiff's facts, a constitutional violation occurred with respect

to Plaintiff's claim of deliberate indifference to his serious

medical needs at the PTDF against Defendants Diaz, Okafor, and

Peterson.

     The Court recognizes that Plaintiff's medical needs at the

PTDF were not identical to his needs immediately after the arrest.

Although Plaintiff's face was swollen at the time of booking,

eventually Plaintiff's eye swelled shut, and the pain intensified.

     In his Complaint, Plaintiff alleges Defendant Okafor, on

August 1, 2014, ignored Plaintiff's complaints and requests for

sutures and x-rays and failed to examine him.24   Plaintiff attested

the blood had dried up by the time he was seen by Defendant Okafor,

except he was actively bleeding from his wrists, as the handcuffs

had recently been removed.     (Doc. 75-1 at 317-18).     Plaintiff

contends Defendant Okafor should have sent him to the hospital due

to active bleeding, and for sutures and x-rays.      He asserts she




    24
       The record demonstrates Plaintiff's injuries healed without
sutures, medical staff sent Plaintiff to wound care, and medical
staff provided Plaintiff with pain medication and ointments,
including an antibiotic ointment for his injuries.
                              - 59 -
failed to provide him any pain medication or other treatment and

failed to document his injuries.

     The record shows Defendant Nurse Okafor took Plaintiff's vital

signs, cleaned Plaintiff's wounds, applied Neosporin to the wounds,

and provided a bandage for Plaintiff's finger.              (Doc. 75-8 at 6).

Defendant Okafor also provided Plaintiff with an ice pack for his

swollen face.25    Id.    She found no active bleeding.          Id.

     Defendant Peterson's medical assessment followed at 1:42 a.m.

Plaintiff contends Defendant Peterson should have sent him to the

hospital due to his injuries.          Defendant Peterson, a Certified

Nursing Assistant, noted open skin sores and a laceration to

Plaintiff's   right      middle   finger,     she   found    a   wound   to   be

significant with swelling, and she referred Plaintiff to wound

care.    (Doc. 72-5 at 2-5).         Defendant Peterson recorded that the

patient told her he had been involved in a physical altercation

during his arrest.       Id. at 2.    Defendant Peterson took Plaintiff's


    25
      Nurse Okafor's assessment took place at 12:19 a.m. on August
1, 2014. She wrote:

           Here at ITR pt with swollens [sic] on his left
           jaw stating, cut on his right hand middle
           finger, all wounds cleaned with NS bandaids
           applied to his right hand middle finger, ice
           pack offered for pt to apply on his jaw, pt
           tolorating [sic] denies any loose tooth, no
           active bleeding noted, pt was alert and
           orientated x 4, speaking in complete and clear
           sentence, gait steady in no distress, will
           continue with intake process. Vs was T 97.5,
           O2 97, P 101, R 16, BP 130/70.

(Doc 75-8 at 6).
                                     - 60 -
vital    signs,      finding    them      within     normal   limits.     Id.   at    4.

Defendant Peterson did not observe Plaintiff to be disoriented to

person,      place    or    time,    or    to   be    expressing   any    incoherent

statements.          Id.     Defendant       Peterson    recommended     Plaintiff's

placement in general population and educated him about sick call

and walk-in services.26          Id. at 5.

        In   order    to    defeat     the   defense     of   qualified    immunity,

Plaintiff has to show both a constitutional violation occurred and

the constitutional right violated was clearly established.                           The

Court finds Defendants Okafor and Peterson were acting within the

scope of their discretionary authority when the alleged deliberate

indifference to a serious medical need occurred. At this juncture,

the burden is on Plaintiff to show Defendants Okafor and Peterson

are not entitled to qualified immunity.

        A plaintiff must demonstrate that a defendant's responses to

his medical needs were poor enough to constitute an unnecessary and

wanton infliction of pain, and not merely accidental inadequacy,

negligence in treatment, or even medical malpractice actionable

under state law.           Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir.

2000) (citing Estelle v. Gamble, 429 U.S. 97, 105-106 (1976)),

cert. denied, 531 U.S. 1077 (2001).                  As such, Plaintiff must have



        26
        Later that same day, Plaintiff completed a Non-Emergency
Health Services Request form, complaining of pain to his face,
hands, and back, and labeling the pain the worst pain of his life
on a scale of 1 to 10, with 10 being the worst pain. (Doc. 72-6 at
2).
                               - 61 -
had   an   objectively   serious    need,    an   objectively   insufficient

response to that need, subjective awareness of facts signaling the

need and an actual inference of required action from the facts

presented.    Taylor v. Adams, 221 F.3d at 1258.

      The Court is not convinced Plaintiff has established an

objectively serious medical need at the time of his admission to

the PTDF.     Plaintiff had abrasions, wounds, and swelling, and,

according to Plaintiff, active bleeding of his wrists due to the

removal of his handcuffs, but these wounds and abrasions and

resultant    swelling    were   treated     through    cleansing,   ointment,

bandages, and an ice pack.       Even assuming Plaintiff had a serious

medical need, Defendant Okafor and Defendant Peterson addressed

Plaintiff's needs and determined they did not constitute a medical

emergency,    with   Defendant     Okafor    finding    Plaintiff    could   be

admitted to the jail and Defendant Peterson finding Plaintiff could

be housed in general population with wound care to follow.

      Furthermore, Plaintiff has not demonstrated an objectively

insufficient response to his medical needs.            Two different medical

professionals saw Plaintiff that night, and neither of the two

considered Plaintiff's complaints or physical condition a medical

emergency or responded as if Plaintiff's health was at risk if he

did not receive additional medical care rather than accessing

routine sick call or walk-in.         Finally, Plaintiff has not shown

subjective awareness of facts signaling the need and an actual

inference of required action from the facts presented.              The staff,
                                   - 62 -
after assessing Plaintiff's condition, did not find his condition

to present dire or exigent circumstances requiring immediate,

additional medical attention or a trip to the hospital for sutures

and x-rays.

     Taking the evidence in the light most favorable for Plaintiff,

he has not shown that Defendant Okafor and Peterson misjudged

Plaintiff's medical situation or that a life-threatening or other

dire medical condition was exhibited and ignored or exacerbated by

the failure to send Plaintiff to the hospital for additional

treatment on August 1, 2014.      Even assuming Plaintiff had a minor

concussion, a mild traumatic brain injury, routinely, the means to

manage the symptoms are over-the-counter analgesics and rest,

recognizing that the severity of the post-concussive symptoms

lessens   with   the   passage   of   time.27   Wilson   v.   Browne,   No.

3:09cv310/RV/CJK, 2011 WL 7068986, at *10 (N.D. Fla. Dec. 23,

2011), report and recommendation adopted by 2012 WL 170880 (N.D.

Fla. Jan. 20, 2012).     Moreover, in order to show a deprivation of

a constitutional dimension based on any delay in medical treatment,

the plaintiff "must place verifying medical evidence in the record

to establish the detrimental effect of delay in medical treatment

to succeed."     Hill, 40 F.3d at 1187-88.       See Fernandez, 297 F.

App'x at 512 (finding same).          Plaintiff has not established any




    27
       Plaintiff said medical staff told him to purchase over-the-
counter medication at the canteen.
                              - 63 -
detrimental effect of delay in treatment for the injuries he

sustained on July 31, 2014.

     The       record   shows    Plaintiff    filed    a    Non-Emergency       Health

Services Request on Friday, August 1, 2014.                 (Doc. 72-6 at 2).       The

triage of this non-emergency health services request occurred on

Monday, August 4, 2014, by someone other than Defendant Okafor or

Defendant Peterson.             Id.   As alleged by Plaintiff, the only

interaction Plaintiff had with Defendants Okafor and Peterson was

on August 1, 2014, for medical screening.                         Defendant Okafor

performed wound care and gave Plaintiff an ice pack.                         Defendant

Peterson referred Plaintiff to further wound care but she was

unable    to    provide   Plaintiff    with    an     ice    pack,      as   none   were

available.28

     Brenda Davies, RN, saw Plaintiff on August 5, 2014.                      (Doc. 72-

7 at 2).        Under subjective assessment, Nurse Davies recorded an

abrasion to the face and left shoulder.                     Id.    Under objective

findings, she recorded an abrasion to the left side of Plaintiff's

face, with "scabbing, tender, area of scab that has peeled off is

pink underneath, no drainage or s/s infection."                   Id.    She recorded

an abrasion to the left shoulder as well.                      Id.      She provided

Plaintiff with a tube of antibiotic cream for his face, and

"polymem" for the shoulder.           Id.    She ordered a one-time dose of

Tylenol for pain and advised Plaintiff to report to sick call for


     28
       The fact that there were no ice packs available is at most
a negligent response, not deliberate indifference.
                              - 64 -
further issues.     Id.   She wrote a prescription for Acetaminophen

(325 mg.), two tablets (Doc. 72-7 at 4).     Dr. Dana Barnes wrote a

prescription for Triple Antibiotic Ointment to be applied daily,

for seven days (Doc. 72-7 at 5).

     Defendants Okafor and Peterson were engaged in discretionary

functions when they assessed Plaintiff's medical condition on

August 1, 2014.     They did not violate Plaintiff's constitutional

rights and are therefore entitled to qualified immunity.29          Since

this element has not been demonstrated, the Court need not address

whether the constitutional right was clearly established at the

time of the alleged wrongful act.    Bryant v. Jones, 575 F.3d 1281,

1295 (11th Cir. 2009), cert. denied, 559 U.S. 940 (2010).

     Plaintiff also raises a claim of deliberate indifference to

serious medical needs against Defendant Chief Diaz.          To provide

context for this claim, the Court reviews the relevant grievances

tied to this ground.        On August 14, 2014, Plaintiff filed a

grievance    with   medical   services,   complaining   of     problems

remembering commonplace things and head pain.     (Doc. 72-9 at 4).

He stated no one logged his injuries, including injuries to his

head, jaw (swollen), wrist, shoulder, back and hands, and he

asserted he should have been sent to the hospital.            Id.     The



        29
           To the extent they failed to find the abrasion to
Plaintiff's left shoulder, Plaintiff himself did not realize he had
a shoulder abrasion until he took a shower. Plaintiff received
medication for his shoulder on August 5, 2014 from Nurse Davies.

                                - 65 -
grievance response by "Reynolds" is dated August 20, 2014, after

Plaintiff had been seen by Nurse Davies and provided with a medical

assessment    and   medication.         The    response,   a   denial   of   the

grievance, reads:      "[y]our medical record indicates your clinical

condition has been treated already and no medications are needed or

no other medications will be prescribed." (Doc. 72-9 at 5). Under

additional information, employee Reynolds advised Plaintiff to

"submit sick call[.]"      Id.

      Plaintiff, on September 11, 2014, appealed the denial of his

grievance. (Doc. 72-12 at 4-5). In his appeal, Plaintiff provided

a lengthy explanation as to how he was injured, and then stated his

wounds had been cleaned, he had been provided two pain pills and

antibiotic    cream,    and    also    been    provided    with   a   follow-up

assessment.    Id. at 5.      He complained that he had not been checked

for a concussion, his back hurts after being idle, and he had not

been provided with skin cream or cocoa butter to prevent permanent

scarring.     Id.      He complained of numbness to his hands, an

occasional twitch, and concern for proper healing of his hands.

Id.   In a September 22, 2014 response, Defendant Diaz answered:

"[y]our medical problems have been treated. Other complaints about

what may have caused your injuries must be discussed with the

officers.    Please submit a grievance to them."           (Doc. 72-12 at 6).



      Plaintiff appealed this decision on October 2, 2014.               (Doc.

72-14 at 4-5). He explained that he provided the background to his
                                      - 66 -
injuries only for reference.           Id. at 4.       Plaintiff referred

Defendant Diaz to his booking photographs, and said his injuries

should have garnered more attention than triple antibiotic ointment

and two aspirin. Id. Plaintiff complimented "wound care" and said

they did an excellent job.          Id. at 5.    He stated the screening

staff failed to log his injuries and he has suffered pain and

scarring.        Id.   He complained of numbness and scarring to his

hands.     Id.    He also described frequent headaches and lower back

pain.    Id.     He also stated the large area on his face had darkened

and expressed a desire for cocoa butter to treat his complexion.

Id.

        Defendant Diaz, on October 24, 2014, did not specifically

approve or deny the grievance, but he did grant some relief. (Doc.

72-14 at 6).      Under the "Detailed answer" section, he wrote: "[a]n

appointment with our physician has been scheduled to discuss your

concerns."       Id.   On November 21, 2014, Plaintiff filed a grievance

with medical services, noting that Chief Diaz had stated in his

grievance response that an appointment had been scheduled to

address Plaintiff's concerns, but Plaintiff had yet to receive such

an appointment.        (Doc. 72-16 at 4).

        On December 1, 2014, medical services approved the grievance,

stating:       "[a]ppt. was requested; @ that time - I apologize.          I

don't know why you were not scheduled - seen today by Dr. Barnes."

Dr. Barnes saw Plaintiff on December 1, 2014. (Doc. 72-17 at 2-3).

She   wrote:     "head   injury   consistent   with   concussion   and   post
                                    - 67 -
concussive syndrome[;] chronic back pain." Id. at 2. She educated

Plaintiff on the natural course of post concussion symptoms and

recommended relaxation during headaches and episodes of symptoms,

and she recommended Plaintiff drink plenty of water, exercise

regularly, and avoid salty/packaged foods.              Id.     Dr. Barnes told

Plaintiff to return if the headaches increased in frequency or

severity, or for any other acute concerns.                    Id.      Dr. Barnes

educated Plaintiff on stretching and back exercises and recommended

he walk frequently.        Id.    Dr. Barnes told Plaintiff to follow up,

as needed.     Id.

      In order to defeat Defendant Diaz's affirmative defense of

qualified immunity, Plaintiff has to show both a constitutional

violation     occurred     and   the   constitutional       right    violated   was

clearly established. Upon review, Defendant Diaz was acting within

the   scope    of    his   discretionary        authority    when     the   alleged

deliberate indifference to a serious medical need occurred.                  Thus,

Plaintiff must show Defendant Diaz is not entitled to qualified

immunity.     Plaintiff fails in this regard.

      There has been no constitutional violation.                   Defendant Diaz

reasonably construed the thrust of Plaintiff's August 14, 2014

grievance to be a complaint about the officers' actions on the date

of Plaintiff's arrest.           To the extent Plaintiff was complaining

that he had not been medically treated, Defendant Diaz found

Plaintiff had been both seen and treated by that time. The medical

records confirmed Plaintiff had been seen by a Nurse Davies on
                                       - 68 -
August 5, 2014, and given polymem for his shoulder and pain

medication, and prescribed triple antibiotic cream for his face by

Dr. Barnes.30      Defendant Diaz's response did not exhibit deliberate

indifference to Plaintiff's medical complaints as Plaintiff had

been seen by a medical staff, provided with care and medication,

and was undergoing wound care.

       When Plaintiff appealed the denial of relief, he apprised

Defendant Diaz that he was only providing information about the

officers as part of his explanation, but he was still seeking

medical relief for ongoing ailments.          Plaintiff more specifically

complained about his ongoing ailments and asked that they be

addressed.        Defendant Diaz provided Plaintiff with relief, and

stated an appointment had been scheduled.          When Plaintiff grieved

the   lack   of    an   appointment,   the   response   by   staff   noted   an

appointment had been requested, but apologized for the staff's

failure to follow through with Chief Diaz's request. Plaintiff was

promptly seen by Dr. Barnes on the date of the staff response.

       The record demonstrates Defendant Diaz granted Plaintiff's

request for an additional medical assessment and actually put in

the request to staff for an appointment. Due to apparent negligent

actions of staff, the request was not fully processed, and a

doctor's appointment was not scheduled for Plaintiff until he

complained of the lack of an appointment.               Once the lack of an


      30
      Dana Barnes, M.D. is the listed prescribing provider for the
triple antibiotic ointment (Doc. 72-7 at 5).
                              - 69 -
appointment was brought to the medical staff's attention, Plaintiff

received an immediate appointment with a doctor.

      Plaintiff    has   not   shown    that    Defendant   Diaz    acted     with

deliberate indifference to a serious medical need.             To the extent

the there was a negligent failure to schedule an appointment after

Defendant Diaz directed that one be scheduled, this mistake or

negligent action alone is not sufficient to bring a constitutional

claim of deliberate indifference.           See Harris v. Coweta Cty., 21

F.3d 388, 393 (11th Cir. 1994) (recognizing that "[a]ccidents,

mistakes,     negligence,       and     medical     malpractice       are      not

'constitutional violation[s]") (citation omitted).                 This type of

negligent act or mistake does not transform a state tort into a

constitutional     violation.         Although    Plaintiff   may     still    be

suffering from pain and the medical staff did not "cure" him,

Plaintiff's claim against Defendant Diaz is predicated on mere

negligence and does not amount to a constitutional violation.

      Plaintiff    has   not    presented      sufficient   evidence      against

Defendant Diaz to sustain his claim of deliberate indifference to

a serious medical need.        Indeed, Plaintiff has not met his burden

to   show   that   a   constitutional     violation    occurred      to   defeat

Defendant Diaz's motion for summary judgment based on the defense

of qualified immunity.         In sum, a reasonable jury could not find

that Defendant Diaz violated Plaintiff's constitutional rights;

therefore, Defendant Diaz is entitled to qualified immunity.


                                      - 70 -
                         VI.    Official Capacity

     Finally,     Plaintiff    names   Defendant   Diaz   in    his   official

capacity. Defendant Diaz submits that Plaintiff "fails to make any

allegation regarding a specific policy that was unconstitutional."

Motion at 25.     Additionally, Defendant Diaz points to Plaintiff's

additional failure to present any allegations concerning a wide-

spread pattern or practice of failing to provide medical treatment

to arrestees.     Id.   As such, Defendant Diaz argues Plaintiff has

been unable to establish municipal liability against Defendant Diaz

in his official capacity.       Id.

     Plaintiff, in his Response, contends Defendant Diaz is a final

policymaker and that a single decision made by a municipal official

is enough if the decision-maker is the final policymaker for the

entity.    Response at 20.     Plaintiff submits that Defendant Diaz's

decision to deny medical care to Plaintiff on September 22, 2014 is

enough to create official capacity liability.         Id.      Defendant Diaz

counters   this    argument    by   arguing   Plaintiff   failed      to   show

Defendant Diaz violated Plaintiff's constitutional rights, and even

if Plaintiff had established such a violation, Plaintiff failed to

adequately show that Defendant Diaz was a final policymaker for the

City of Jacksonville. Reply at 7. Plaintiff posits that Defendant

Diaz was in a position to be the final policymaker with respect to

Plaintiff's medical care, and his decision on September 22, 2014

created liability for the City of Jacksonville.


                                    - 71 -
     Upon review of the Complaint, Plaintiff alleges that, in his

position as former Chief of the Division of Health Services,

Defendant Diaz excised control over, and had a duty to supervise

the provision of medical care to inmates, and, as part of this

duty, he had a responsibility to coordinate additional medical care

outside of the PTDF when the need for specialized medical care

arose.   Complaint at 4-5.   Looking to Defendant Diaz's response of

September 22, 2014, he denied Plaintiff's grievance and said:

"[y]our medical problems have been treated. Other complaints about

what may have caused your injuries must be discussed with the

officers.    Please submit a grievance to them."   (Doc. 72-12 at 6).

Defendant Diaz found Plaintiff had been seen and treated.         His

conclusion that Plaintiff had been treated is supported by the

medical records. Nurse Davies saw Plaintiff on August 5, 2014, and

both she and Dr. Barnes prescribed medications.           The record

demonstrates Plaintiff was also undergoing wound care.       As noted

above, this decision did not subject Plaintiff to a constitutional

violation.

     Insofar as Plaintiff alleges that his grievance and complaint

were mishandled or improperly denied by Defendant Diaz on September

22, 2014, such a claim does not support a § 1983 action.         This

Court explained in Nicely v. Lagman, 3:12-CV-1300-J-32JBT, 2014 WL

3721266, at *4 (M.D. Fla. July 28, 2014):

                  Moreover, this Court agrees that [the
             defendant] may not be held liable on the
             theory of respondeat superior or on the basis
                                - 72 -
            that he approved the denial of Plaintiff's
            formal grievance. See Larson v. Meek, 240 F.
            App'x 777, 780 (10th Cir. 2007) ("Nothing in
            either the original complaint or the amended
            complaint indicates any action or omission by
            [defendant] beyond his denial of [Plaintiff]'s
            grievances.     [Defendant]'s denial of the
            grievances alone is insufficient to establish
            personal    participation   in   the    alleged
            constitutional      violations")     (citation
            omitted); Baker v. Rexroad, 159 F. App'x 61,
            62 (11th Cir. 2005) (per curiam) ("Because the
            failure of [the defendants] to take corrective
            action upon the filing of [the plaintiff]'s
            administrative appeal at the institutional
            level did not amount to a violation of due
            process,    the    district   court    properly
            determined that [the plaintiff] failed to
            state a claim under § 1983"); Shehee v.
            Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)
            (finding that prison officials who were not
            involved in an inmate's termination from his
            commissary job, and whose only roles involved
            the denial of administrative grievances or the
            failure to act, were not liable under § 1983
            on a theory that the failure to act
            constituted     an    acquiescence    in    the
            unconstitutional conduct).

     In order to create the required causal connection between

Defendant Diaz's actions or inactions and Plaintiff's claim of

deliberate indifference to a serious medical need, Plaintiff must

demonstrate    that   a   custom   or   policy   resulted   in   deliberate

indifference to constitutional rights. With regard to the question

of policy, Plaintiff must demonstrate a persistent and wide-spread

practice.   He has failed to make such a showing.       See Goebert, 510

F.3d at 1332 (requiring a showing of a persistent and wide-spread

practice to demonstrate a policy or custom).




                                   - 73 -
     Plaintiff has failed to demonstrate a custom or policy of

refusing medical treatment or referrals to outside specialists or

hospitals, either based on cost saving measures or based on any

other factors, which resulted in deliberate indifference to his

serious medical needs.      Based on the record, Plaintiff has not

shown a persistent and widespread practice of denying medical care

at the PTDF.     He has not demonstrated that there is a custom or

policy of not referring injured arrestees to hospitals due to cost

saving measures or other factors.           The record shows Plaintiff was

treated and he has not demonstrated irreparable injury caused by

the decision of Defendant Diaz on September 22, 2014.                   As such,

Defendant Diaz's motion, in his official capacity, is due to be

granted.

     Even if Plaintiff could satisfy the objective component,

Plaintiff    "cannot   establish      the   subjective    component       of    his

deliberate indifference claim" because there is "no evidence that

[the doctor] disregarded [Plaintiff's] severe pain."                    Ruley v.

Corr. Corp. of Am., No. 11-36-ART, 2013 WL 1815039, at *3 (E.D. Ky.

Apr. 29, 2013).    Upon review of the record, Dr. Diaz's review of

Plaintiff's    treatment   at   the    PTDF   was   not   so    cursory    as   to

constitute    deliberate   indifference.         Indeed,       after   Plaintiff

appealed and requested additional medical care, Dr. Diaz referred

Plaintiff to a physician for an additional evaluation.                 Dr. Barnes

and the other health care providers never referred Plaintiff to a

hospital.     Of note, Dr. Barnes did not prescribe any additional
                                   - 74 -
medication after she prescribed the antibiotic cream on August 5,

2014.        Defendant Diaz, in his official capacity, is entitled to

qualified immunity.

        Accordingly, it is now

        DONE AND ORDERED:

        1.     Defendants Garriott, Votava, and Morgan's Dispositive

Motion for Summary Judgment for Count I - Excessive Force (Doc. 75)

is DENIED.

        2.     Defendants' [Garriott; Votava; Morgan; Diaz; Okafor;

Peterson; and Diaz, as Chief of the Division of Health Services]

Dispositive Motion for Summary Judgment (Doc. 76) is GRANTED, and

Defendants Alvaro Diaz, Scholastica Okafor, Melissa Peterson, and

Alvaro Diaz, as Chief of the Division of Health Services, are

dismissed from this action.         Judgment to that effect will be

withheld pending adjudication of the action as a whole.      See Fed.

R. Civ. P. 54.

        3.     Plaintiff's Request for Oral Arguments (Doc. 82) is

DENIED.

        DONE AND ORDERED at Jacksonville, Florida, this 16th day of

November, 2018.




                                  - 75 -
sa 11/6
c:
Counsel of Record




                    - 76 -
